Exhibit 10.1

 

EXECUTION VERSION

 

 

MATSON, INC.

 

$100,000,000 ORIGINAL PRINCIPAL AMOUNT OF SENIOR NOTES DUE 2044

 

NOTE PURCHASE AGREEMENT

 

November 5, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

AUTHORIZATION OF NOTES

 

1

 

 

 

 

2.

SALE AND PURCHASE OF NOTES; CLOSING

 

1

 

 

 

 

3.

CONDITIONS OF CLOSING

 

2

 

 

 

 

 

3A.

Certain Documents

 

2

 

 

 

 

 

 

3B.

Representations and Warranties; No Default

 

3

 

 

 

 

 

 

3C.

Purchase Permitted by Applicable Laws

 

3

 

 

 

 

 

 

3D.

Material Adverse Change

 

3

 

 

 

 

 

 

3E.

Fees and Expenses

 

3

 

 

 

 

 

 

3F.

Private Placement Number

 

4

 

 

 

 

 

4.

PREPAYMENTS

 

4

 

 

 

 

 

4A.

Required Prepayments of Notes

 

4

 

 

 

 

 

 

4B.

Optional Prepayment With Yield-Maintenance Amount

 

4

 

 

 

 

 

 

4C.

Notice of Optional Prepayment

 

4

 

 

 

 

 

 

4D.

Application of Prepayments

 

5

 

 

 

 

 

 

4E.

Retirement of Notes

 

5

 

 

 

 

 

5.

AFFIRMATIVE COVENANTS

 

5

 

 

 

 

 

 

5A.

Financial Statements

 

5

 

 

 

 

 

 

5B.

Inspection of Property

 

7

 

 

 

 

 

 

5C.

Information Required by Rule 144A

 

7

 

 

 

 

 

 

5D.

Maintenance of Properties; Insurance

 

7

 

 

 

 

 

 

5E.

United States Citizen

 

7

 

 

 

 

 

 

5F.

Environmental and Safety Laws

 

7

 

 

 

 

 

 

5G.

Equal and Ratable Liens

 

8

 

 

 

 

 

 

5H.

Subsequent Guarantors; Release of Guarantors

 

8

 

 

 

 

 

 

5I.

Transaction References

 

9

 

 

 

 

 

 

5J.

Effect of Non-Compliance

 

9

 

 

 

 

 

6.

NEGATIVE COVENANTS

 

9

 

 

 

 

 

 

6A.

Financial Covenants

 

9

 

 

 

 

 

 

6B.

Dividend and Investment Limitation

 

10

 

 

 

 

 

 

6C.

Lien and Other Restrictions

 

10

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

6D.

Terrorism Sanctions Regulations

 

14

 

 

 

 

 

 

6E.

Effect of Non-Compliance

 

14

 

 

 

 

 

7.

EVENTS OF DEFAULT

 

14

 

 

 

 

 

 

7A.

Acceleration

 

14

 

 

 

 

 

 

7B.

Rescission of Acceleration

 

17

 

 

 

 

 

 

7C.

Notice of Acceleration or Rescission

 

17

 

 

 

 

 

 

7D.

Other Remedies

 

17

 

 

 

 

 

8.

REPRESENTATIONS AND WARRANTIES

 

17

 

 

 

 

 

 

8A.

Organization

 

17

 

 

 

 

 

 

8B.

Financial Statements

 

18

 

 

 

 

 

 

8C.

Actions Pending

 

18

 

 

 

 

 

 

8D.

Outstanding Debt

 

18

 

 

 

 

 

 

8E.

Title to Properties

 

18

 

 

 

 

 

 

8F.

Taxes

 

19

 

 

 

 

 

 

8G.

Conflicting Agreements and Other Matters

 

19

 

 

 

 

 

 

8H.

Offering of the Notes

 

19

 

 

 

 

 

 

8I.

Use of Proceeds; Regulation U, Etc.

 

19

 

 

 

 

 

 

8J.

ERISA

 

20

 

 

 

 

 

 

8K.

Governmental Consent

 

20

 

 

 

 

 

 

8L.

Holding Company and Investment Company Status

 

20

 

 

 

 

 

 

8M.

Possession of Franchises, Licenses, Etc.

 

20

 

 

 

 

 

 

8N.

Environmental and Safety Matters

 

21

 

 

 

 

 

 

8O.

Employee Relations

 

21

 

 

 

 

 

 

8P.

Shipping-Related Legislation

 

21

 

 

 

 

 

 

8Q.

Disclosure

 

21

 

 

 

 

 

 

8R.

Foreign Assets Control Regulations, Etc.

 

21

 

 

 

 

 

9.

REPRESENTATIONS OF THE PURCHASERS

 

23

 

 

 

 

 

 

9A.

Nature of Purchase

 

23

 

 

 

 

 

 

9B.

Source of Funds

 

23

 

 

 

 

 

 

9C.

Experience and Information

 

25

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

9D.

Rule 144

 

25

 

 

 

 

 

 

9E.

Legends

 

25

 

 

 

 

 

10.

DEFINITIONS; ACCOUNTING MATTERS

 

26

 

 

 

 

 

 

10A.

Yield-Maintenance Terms

 

26

 

 

 

 

 

 

10B.

Other Terms

 

27

 

 

 

 

 

 

10C.

Accounting Principles, Terms and Determinations; Changes in GAAP

 

36

 

 

 

 

 

11.

MISCELLANEOUS

 

37

 

 

 

 

 

 

11A.

Note Payments

 

37

 

 

 

 

 

 

11B.

Expenses

 

37

 

 

 

 

 

 

11C.

Consent to Amendments

 

38

 

 

 

 

 

 

11D.

Form, Registration, Transfer and Exchange of Notes

 

38

 

 

 

 

 

 

11E.

Persons Deemed Owners; Participations

 

39

 

 

 

 

 

 

11F.

Survival of Representations and Warranties; Entire Agreement

 

39

 

 

 

 

 

 

11G.

Successors and Assigns

 

39

 

 

 

 

 

 

11H.

Independence of Covenants

 

39

 

 

 

 

 

 

11I.

Notices

 

40

 

 

 

 

 

 

11J.

Descriptive Headings

 

40

 

 

 

 

 

 

11K.

Satisfaction Requirement

 

40

 

 

 

 

 

 

11L.

Governing Law

 

40

 

 

 

 

 

 

11M.

Payments Due on Non-Business Days

 

40

 

 

 

 

 

 

11N.

Severability

 

40

 

 

 

 

 

 

11O.

Jurisdiction and Process; Waiver of Jury Trial

 

41

 

 

 

 

 

 

11P.

Counterparts

 

42

 

 

 

 

 

 

11Q.

Binding Agreement

 

42

 

iii

--------------------------------------------------------------------------------


 

Schedules and Exhibits

 

Purchaser Schedules

Exhibit A

—

Form of Note

Exhibit B

—

Form of Funding Instruction Letter

Exhibit C-1

—

Form of Multiparty Guaranty

Exhibit C-2

—

Form of Indemnity and Contribution Agreement

Schedule 4A

—

Amortization Schedule

Schedule 6C(1)

—

Existing Liens

Schedule 8A

—

Material Subsidiaries/Material Domestic Subsidiaries

Schedule 8G

—

Agreements Restricting Incurrence of Debt

 

iv

--------------------------------------------------------------------------------


 

MATSON, INC.
1411 Sand Island Parkway

Honolulu, Hawaii 96819

 

As of November 5, 2013

 

The Purchasers named in the Purchaser Schedules hereto

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010-1603

 

Ladies and Gentlemen:

 

The undersigned, Matson, Inc., a Hawaii corporation (“Matson”) (together with
any successor thereto that becomes a party hereto pursuant to the terms hereof,
the “Company”), agrees with each of the Purchasers as follows:

 

1.                                      AUTHORIZATION OF NOTES.

 

The Company will authorize the issue and sale of $100,000,000 aggregate
principal amount of its 4.35% Senior Notes due January 30, 2044 (as amended,
restated or otherwise modified from time to time pursuant to Section 17 and
including any such notes issued in substitution therefor pursuant to Section 13,
the “Notes”).  The Notes shall be substantially in the form set out in
Exhibit A.  Certain capitalized and other terms used in this Agreement are
defined in Schedule B.  References to a “Schedule” are references to a Schedule
attached to this Agreement unless otherwise specified.  References to a
“Section” are references to a Section of this Agreement unless otherwise
specified.

 

2.                                      SALE AND PURCHASE OF NOTES; CLOSING.

 

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for below, Notes in the principal amount specified opposite
such Purchaser’s name in Schedule B at the purchase price of 100% of the
principal amount thereof.  The Purchasers’ obligations hereunder are several and
not joint obligations and no Purchaser shall have any liability to any Person
for the performance or non-performance of any obligation by any other Purchaser
hereunder.

 

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Winston & Strawn LLP, 200 Park Avenue, New York, NY 10166, at
10:00 a.m., New York time, at a closing (the “Closing”) on (a) a Business Day
selected by the Company, upon not less than 3 Business Days’ notice to the
Purchasers, between January 2, 2014 and January 30, 2014, or (b) on such other
Business Day after such period on or prior to February 5, 2014 as may be agreed
upon by the Company and the Purchasers.  At the Closing the Company will deliver
to each Purchaser the Notes to be purchased by such Purchaser in the form of a
single Note (or such greater number of Notes in denominations of at least
$1,000,000 as such Purchaser may request)

 

1

--------------------------------------------------------------------------------


 

dated the date of the Closing and registered in such Purchaser’s name (or in the
name of its nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds on the date of the
Closing (herein called the “Closing Date”) for credit to the account or accounts
as shall be specified in a letter on the Company’s letterhead, in substantially
the form of Exhibit B attached hereto, delivered from the Company to the
Purchasers at least three (3) Business Days prior to the Closing Date.  If at
the Closing the Company shall fail to tender such Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of any of the conditions specified in Section 4 not having been fulfilled
to such Purchaser’s satisfaction or such failure by the Company to tender such
Notes.

 

3.                                      CONDITIONS OF CLOSING.  Each Purchaser’s
obligation to purchase and pay for the Notes to be sold to such Purchaser at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, prior to
or at the Closing, of the following conditions:

 

3A.                             Certain Documents.  Each Purchaser shall have
received the following, each dated the Closing Date (unless otherwise
specified):

 

(i)  the Notes to be purchased by such Purchaser;

 

(ii)  the Multiparty Guaranty, made by Matson Navigation and any other
Subsidiaries of the Company which are guarantors under the Bank Credit Agreement
as of the Closing Date in favor of the holders of the Notes and in the form of
Exhibit C-1 (as amended, restated, supplemented or otherwise modified from time
to time, the “Multiparty Guaranty);

 

(iii)  the Indemnity and Contribution Agreement, by and among the Credit Parties
and in the form of Exhibit C-2 (as amended, restated, supplemented or otherwise
modified from time to time, the “Indemnity and Contribution Agreement”);

 

(iv)  a favorable opinion of Gibson, Dunn & Crutcher LLP, special counsel to the
Credit Parties, and Cades Schutte LLP, special counsel to the Credit Parties, in
form and substance satisfactory to such Purchaser (the Company hereby directs
such counsel to deliver such opinion, agrees that the issuance and sale of the
Notes will constitute a reconfirmation of such direction, and understands and
agrees that each Purchaser receiving such an opinion will and is hereby
authorized to rely on such opinion);

 

(v)  a favorable opinion of Winston & Strawn LLP, special counsel to the
Purchasers, satisfactory to such Purchaser as to such matters incident to the
matters herein contemplated as it may reasonably request;

 

(vi)  certified copies of the resolutions of the Board of Directors of each
Credit Party authorizing the execution and delivery of the Transaction Documents
to which such Person is a party (including, in the case of the Company, the
issuance, execution and

 

2

--------------------------------------------------------------------------------


 

delivery of the Notes), and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement, the Notes and the other Transaction Documents;

 

(vii)  a certificate of the Secretary or an Assistant Secretary and one other
officer of each Credit Party certifying the names and true signatures of the
officers of such Person authorized to sign the Transaction Documents to which
such Person is a party and the other documents to be delivered hereunder;

 

(viii)  certified copies of the articles of incorporation and bylaws (or similar
constitutive documents) of each Credit Party;

 

(ix)  a good standing certificate for each Credit Party from the secretary of
state of its formation (and, in the case of Matson Navigation, the State of
California), in each case dated as of a recent date and such other evidence of
the status of each Credit Party as such Purchaser may reasonably request; and

 

(x)  additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser.

 

3B.                             Representations and Warranties; No Default.  The
representations and warranties of each Credit Party contained in paragraph 8
hereof and in each other Transaction Document shall be true on and as of the
date of this Agreement and the Closing Date; there shall exist on the Closing
Date no Event of Default or Default; and each Credit Party shall have delivered
to each Purchaser an Officer’s Certificate, dated the Closing Date, to such
effects.

 

3C.                             Purchase Permitted by Applicable Laws.  The
purchase of and payment for the Notes to be purchased by each Purchaser on the
terms and conditions herein provided (including the use of the proceeds of such
Notes by the Company) shall not violate any applicable law or governmental
regulation (including, without limitation, Section 5 of the Securities Act or
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and shall not subject such Purchaser to any tax, penalty, liability or other
onerous condition under or pursuant to any applicable law or governmental
regulation, and such Purchaser shall have received such certificates or other
evidence as it may request to establish compliance with this condition.  This
paragraph 3C is a closing condition and shall not be construed as a tax
indemnity.

 

3D.                             Material Adverse Change.  No material adverse
change in the business, condition (financial or otherwise), or operations of the
Company and its Subsidiaries, taken as a whole, since December 31, 2012 shall
have occurred.

 

3E.                             Fees and Expenses.  Without limiting the
provisions of paragraph 11B hereof, the Company shall have paid the reasonable
and documented fees, charges and disbursements of special counsel to the
Purchasers to the extent invoiced by no later than one (1) day prior to the
Closing Date.

 

3

--------------------------------------------------------------------------------


 

3F.                              Private Placement Number.  A Private Placement
Number issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
SVO) shall have been obtained for the Notes.

 

4.                                      PREPAYMENTS.  The Notes shall be subject
to required prepayment as and to the extent provided in paragraph 4A.  The Notes
shall also be subject to prepayment under the circumstances set forth in
paragraph 4B.

 

4A.                             Required Prepayments of Notes.  Until the Notes
shall be paid in full, the Company shall apply to the prepayment thereof,
without premium, such principal amounts of the Notes, together with interest
thereon to the prepayment dates, as is set forth on Schedule 4A attached
hereto.  The remaining outstanding principal amount of the Notes, together with
any accrued and unpaid interest thereon, shall become due on January 30, 2044,
the maturity date of the Notes.

 

4B.                             Optional Prepayment With Yield-Maintenance
Amount.  The Notes shall be subject to prepayment, in whole at any time or from
time to time in part (in integral multiples of $100,000 and in a minimum amount
of $1,000,000), at the option of the Company, at 100% of the principal amount so
prepaid plus interest thereon to the prepayment date and the Yield-Maintenance
Amount, if any, with respect to each such Note.  Any partial prepayment of the
Notes pursuant to this paragraph 4B shall be applied in satisfaction of required
payments of principal in inverse order of their scheduled due dates.

 

4C.                             Notice of Optional Prepayment.  The Company
shall give the holder of each Note to be prepaid pursuant to paragraph 4B
irrevocable written notice of such prepayment not less than five Business Days
prior to the prepayment date, specifying such prepayment date, the aggregate
principal amount of the Notes to be prepaid on such date, the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
the principal amount of the Notes held by such holder to be prepaid on that date
and that such prepayment is to be made pursuant to paragraph 4B and shall be
accompanied by a certificate of a Senior Financial Officer as to the estimated
Yield-Maintenance Amount in connection with such prepayment (calculated as if
the date of such notice were the date of the prepayment), setting forth the
details of such computation.  Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Yield-Maintenance Amount as
of the specified prepayment date.  Notice of prepayment having been given as
aforesaid, the principal amount of the Notes specified in such notice, together
with interest thereon to the prepayment date and together with the
Yield-Maintenance Amount, if any, herein provided, shall become due and payable
on such prepayment date.  The Company shall, on or before the day on which it
gives written notice of any prepayment pursuant to paragraph 4B, give telephonic
notice of the principal amount of the Notes to be prepaid and the prepayment
date to each Significant Holder which shall have designated a recipient for such
notices in the Purchaser Schedule attached hereto or by notice in writing to the
Company.  Notwithstanding the foregoing, any notice of prepayment of the Notes
in whole given by the Company may state that such prepayment notice is
conditioned upon the effectiveness of other credit facilities or capital
raising, in which case such notice may be revoked by the Company (by notice to
the holders on or prior to the specified effective date) if such condition is
not satisfied.

 

4

--------------------------------------------------------------------------------


 

4D.                             Application of Prepayments.  In the case of each
prepayment of less than the entire unpaid principal amount of all outstanding
Notes pursuant to paragraph 4A or 4B, the amount to be prepaid shall be applied
pro rata to all outstanding Notes (including, in the case of prepayments
pursuant to paragraph 4A for the purpose of this paragraph 4D only, all Notes
prepaid or otherwise retired or purchased or otherwise acquired by the Company
or any of its Subsidiaries or any other Affiliates other than by prepayment
pursuant to paragraph 4A or 4B) according to the respective unpaid principal
amounts thereof.

 

4E.                             Retirement of Notes.  The Company shall not, and
shall not permit any of its Subsidiaries or any other Affiliates to, prepay or
otherwise retire in whole or in part prior to their stated final maturity (other
than by prepayment pursuant to paragraphs 4A or 4B, or upon acceleration of such
final maturity pursuant to paragraph 7A), or purchase or otherwise acquire,
directly or indirectly, Notes held by any holder unless the Company or such
Subsidiary or Affiliate shall have offered to prepay or otherwise retire or
purchase or otherwise acquire, as the case may be, the same proportion of the
aggregate principal amount of Notes held by each other holder of Notes at the
time outstanding upon the same terms and conditions.  Any Notes so prepaid or
otherwise retired or purchased or otherwise acquired by the Company or any of
its Subsidiaries or other Affiliates shall not be deemed to be outstanding for
any purpose under this Agreement, except as provided in paragraph 4D.

 

5.                                      AFFIRMATIVE COVENANTS.  From the date of
this Agreement until the Closing and thereafter, so long as any Note or amount
due hereunder or under any other Transaction Document (other than any contingent
indemnification obligation) is outstanding or unpaid, the Company covenants as
follows:

 

5A.                             Financial Statements.  The Company covenants
that it will deliver to each Purchaser and each holder of the Notes:

 

(i)  as soon as practicable and in any event within 60 days after the end of
each quarterly period (other than the last quarterly period) in each fiscal year
(or if earlier, 5 days after the date required to be filed with the SEC),
consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period from the beginning of the current fiscal year to the
end of such quarterly period, and a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such quarterly period, setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year, all in reasonable detail and certified by an authorized
financial officer of the Company, subject only to changes resulting from
year-end adjustments;

 

(ii)  as soon as practicable and in any event within 120 days after the end of
each fiscal year (or if earlier, 5 days after the date required to be filed with
the SEC), consolidated statements of income and cash flows of the Company and
its Subsidiaries for such year and a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such year, setting forth in each case in
comparative form corresponding figures from the preceding annual audit,
certified by independent public accountants of recognized national standing
whose opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such

 

5

--------------------------------------------------------------------------------


 

audit, provided that, so long as the Bank Credit Agreement shall have a similar
provision, it shall not be a violation of this clause (ii) if the opinion
accompanying the financial statements for the last fiscal year prior to the
Maturity Date (as defined in the Bank Credit Agreement) is subject to a “going
concern” or like qualification solely as a result of the impending maturity of
the Loans (as defined in the Bank Credit Agreement);

 

(iii)  promptly upon transmission thereof, copies of all such financial, proxy
and information statements, notices and other reports as are sent to the
Company’s public stockholders and copies of all registration statements (without
exhibits) and all reports which are filed with the Securities and Exchange
Commission (or any governmental body or agency succeeding to the functions of
the Securities and Exchange Commission);

 

(iv)  promptly upon receipt thereof, a copy of each other material report
submitted to the Company or any of its Subsidiaries by independent accountants
in connection with any material annual, interim or special audit made by them of
the books of the Company or such Subsidiary;

 

(v)  promptly after the furnishing thereof, copies of any certificate, statement
or report furnished to any other lender to, or holder of the debt securities of,
the Company pursuant to the terms of any indenture, loan, credit or similar
agreement or instrument and not otherwise required to be furnished to the
holders of the Notes pursuant to any other clause of this paragraph 5A; and

 

(vi)  with reasonable promptness, such other financial data as any Purchaser or
holder of Notes may reasonably request.

 

The documents required to be delivered by clauses (i), (ii) and (iii) above (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which the Company shall provide each
Purchaser or holder of Notes (by electronic mail at such holder’s electronic
mail address as set forth on the Purchaser Schedules or at such other electronic
mail address as any such Purchaser shall have specified to the Company in
writing) with an electronic link to such documents.

 

Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each Purchaser or holder of Notes an
Officers’ Certificate (a) demonstrating (with computations in reasonable detail)
compliance with the covenants in paragraphs 6A(1), 6A(2), 6A(3), 6C(4) and
6C(6) (including with respect to each such covenant, where applicable, a
reconciliation from GAAP, as reflected in the financial statements then being
furnished, to the calculation of such financial covenants, after giving effect
to any change in accounting for Capitalized Lease Obligations which has occurred
after June 4, 2012), (b) listing each Material Subsidiary (and identifying
whether or not such Material Subsidiary is a Domestic Material Subsidiary) as of
the end of the applicable period to which the accompanying financial statements
pertain and (c) stating that there exists no Default or Event of Default, or if
any Default or Event of Default exists, specifying the nature and period of
existence thereof and what action the Company proposes to take with respect
thereto.

 

6

--------------------------------------------------------------------------------


 

The Company also covenants that forthwith upon a Responsible Officer of the
Company obtaining actual knowledge of an Event of Default or Default, it will
deliver to each Purchaser or holder of Notes an Officers’ Certificate specifying
the nature and period of existence thereof and what action the Company proposes
to take with respect thereto.

 

5B.                             Inspection of Property.  The Company covenants
that it will permit any Person designated by any Significant Holder in writing,
at such Significant Holder’s expense, to visit and inspect any of the properties
of the Company and its Subsidiaries, to examine their books and financial
records and to make copies thereof or extracts therefrom and to discuss their
affairs, finances and accounts with the principal officers and the Company’s
independent certified public accountants, all at such reasonable times and as
often as such Significant Holder may reasonably request; provided that a
principal financial officer of the Company shall have reasonable prior notice
of, and may elect to be present during, discussions with the Company’s
independent public accountants.

 

5C.                             Information Required by Rule 144A.  The Company
covenants that it will, upon the request of the Purchaser or holder of any Note,
provide such Purchaser or holder, and any qualified institutional buyer
designated by such Purchaser or holder, such financial and other information as
such Purchaser or holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to and in compliance with the reporting requirements of
section 13 or 15(d) of the Exchange Act.  For the purpose of this paragraph 5C,
the term “qualified institutional buyer” shall have the meaning specified in
Rule 144A under the Securities Act.

 

5D.                             Maintenance of Properties; Insurance.  The
Company covenants that it shall, and shall cause its Subsidiaries to
(i) maintain or cause to be maintained in good repair, working order and
condition all material properties used or useful at that time in its business
and from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof and (ii) maintain insurance with reputable and
financially sound insurers in such amounts and against such liabilities and
hazards as is customarily maintained by other companies operating similar
businesses.

 

5E.                             United States Citizen.  The Company covenants
that it will, and will cause each of its Subsidiaries that owns or operates any
Vessel, at all times to preserve and maintain its status as a Section 2 Citizen.

 

5F.                              Environmental and Safety Laws.

 

(a)                                 The Company shall deliver promptly to each
Purchaser or holder of any Notes notice of (i) any material enforcement,
cleanup, removal or other material governmental or regulatory action instituted
or, to the Company’s best knowledge, threatened against the Company or any
Material Subsidiary pursuant to any Environmental and Safety Laws, (ii) all
material Environmental Liabilities and Costs against or in respect of the
Company or any Material Subsidiary or any of their respective material
properties and (iii) the Company’s or any Material Subsidiary’s discovery of any
occurrence or condition on any material real property adjoining or in the
vicinity of any of its properties that the Company or such Material Subsidiary

 

7

--------------------------------------------------------------------------------


 

has reason to believe would cause such property or any material part thereof to
be subject to any material restrictions on its ownership, occupancy,
transferability or use under any Environmental and Safety Laws.

 

(b)                                 The Company shall, and shall cause its
Material Subsidiaries to, keep and maintain its properties and conduct its and
their operations in compliance in all material respects with all applicable
Environmental and Safety Laws except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

5G.                            Equal and Ratable Liens.  If the Company or any
of its Subsidiaries shall create, assume or otherwise incur any Lien upon any of
its property or assets, whether now owned or hereafter acquired, other than
Liens permitted by the provisions of paragraph 6C(1) (including in such
permitted Liens, without limitation, Liens securing Title XI Debt to the extent
such Title XI Debt is permitted Priority Debt), then the Company will make, or
will cause its Subsidiaries to make, effective provision whereby the obligations
evidenced by the Notes and under the other Transaction Documents will be secured
by such Liens equally and ratably with any and all other Debt thereby secured so
long as any such other Debt shall be so secured pursuant to an agreement or
agreements (including security agreements and similar collateral documents and
an intercreditor agreement) reasonably acceptable to the Required Holders.

 

5H.                            Subsequent Guarantors; Release of Guarantors. 
(a)  The Company covenants that, upon the earlier of (i) within 30 days after
any Subsidiary becoming a Material Domestic Subsidiary (based on the most recent
financial statements delivered to the holders of the Notes pursuant to
paragraphs 5A(i) or (ii)) (or such longer period as determined by Required
Holders in their sole discretion) if such Subsidiary is not a Guarantor at such
time, and (ii) concurrently with such time as any Person becomes a guarantor or
other obligor under the Bank Credit Agreement, the Company shall cause such
Person to (i) become a party to each of the Multiparty Guaranty and the
Indemnity and Contribution Agreement by executing and delivering to the holders
of the Notes a joinder or counterpart to the Multiparty Guaranty and the
Indemnity and Contribution Agreement, and (ii) deliver to the Purchasers or
holders of the Notes such organization documents, resolutions and favorable
opinions of counsel, all in form, content and scope similar to those delivered
or to be delivered on the Closing Date or otherwise reasonably satisfactory to
the Required Holders.

 

(b)  If (i) any Guarantor ceases to be a Material Domestic Subsidiary (based on
the most recent financial statements delivered to the Purchasers or holders of
the Notes pursuant to paragraphs 5A(i) or (ii)), or (ii) if any Person which has
become a Guarantor by virtue of clause (ii) of paragraph 5H(a) (and which is not
at the applicable time of determination a Material Domestic Subsidiary (based on
the most recent financial statements delivered to the holders of the Notes
pursuant to paragraphs 5A(i) or (ii)) ceases to be required to be a guarantor or
other obligor of the credit facilities under the Bank Credit Agreement, and if,
in the case of either of the immediately preceding clause (i) or (ii), after
giving effect to the release of such Guarantor of its obligations under the
Multiparty Guaranty, no Default or Event of Default would exist, then the
Company may deliver to each Purchaser or holder of Notes a certificate of a
Responsible Officer as to the foregoing requirements and, upon the later of
(x) such delivery and (y) concurrently with such time as that Guarantor has been
released from all of its obligations as a guarantor or other obligor of the
credit facilities under the Bank Credit Agreement, that

 

8

--------------------------------------------------------------------------------


 

Guarantor shall be automatically released from all of its obligations under the
Multiparty Guaranty and the Indemnity and Contribution Agreement, without
further approval or action by any holder of Notes; provided that if any
consideration is given to any party to the Bank Credit Agreement for such
release of such Guarantor, then the holders of the Notes shall be paid an amount
equal to their ratable share of such consideration concurrently therewith.

 

5I.                                 Transaction References.  The Company agrees
that each of New York Life Investment Management, LLC, the Purchasers or holders
of the Notes and their respective Affiliates may (a) refer to the identity of
the Company and the Notes on its internet site or in marketing materials, press
releases, published “tombstone” announcements or any other print or electronic
medium and (b) display the Company’s corporate logo in conjunction with any such
reference; provided, that any such reference, display or other disclosure
pursuant to clauses (a) or (b) hereof shall have been approved in form by the
Company (such approval not to be unreasonably withheld or delayed).

 

5J.                               Effect of Non-Compliance.  Although it will
not be a Default or an Event of Default if the Company fails to comply with any
provision of this Section 5 on or after the date of this Agreement and prior to
the Closing, if such a failure occurs, then any of the Purchasers may elect not
to purchase the Notes on the date of Closing that is specified in Section 2.

 

6.                                      NEGATIVE COVENANTS.  From the date of
this Agreement until the Closing and thereafter, so long as any Note or amount
due hereunder or under any other Transaction Document (other than any contingent
indemnification obligation) is outstanding or unpaid, the Company covenants as
follows:

 

6A.                             Financial Covenants.  The Company will not
permit:

 

6A(1).                                 Consolidated Interest Coverage Ratio. 
The Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of
the Company to be less than 3.50 to 1.00;

 

6A(2).                                 Consolidated Leverage Ratio.  The ratio
(the “Consolidated Leverage Ratio”) of (a) all Debt of the Company and
Subsidiaries on a consolidated basis at any time to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters then or most recently ended to
exceed 3.25 to 1.00; provided, however, that:  (i) in connection with any
Acquisition that is not a Hostile Acquisition and that is in an Eligible
Business Line for which the aggregate purchase consideration equals or exceeds
$75,000,000, the maximum permitted Consolidated Leverage Ratio, at the election
of the Company, with prior written notice from the Company to the holders of the
Notes, shall increase to 3.90 to 1.00, on one occasion during the term of this
Agreement, for the period beginning on the date of the consummation of such
Acquisition and continuing until the fourth consecutive fiscal quarter end which
occurs on or after the date of the consummation of such Acquisition, provided
that the coupon (including the applicable default rate) for the Notes shall
automatically, without further consent or other action of any Person, be deemed
to be increased by 0.45% per annum during such period (and shall automatically,
without further consent or other action of any Person, be deemed to return to
the original coupon (including the applicable default rate) after the end of
such period); and (ii) in connection with any purchase or construction of a new
container ship for which the aggregate purchase consideration or construction
cost equals or exceeds $125,000,000, the maximum permitted

 

9

--------------------------------------------------------------------------------


 

Consolidated Leverage Ratio, at the election of the Company, with prior written
notice from the Company to the holders of the Notes delivered by the Company
prior to the Specified Date (as defined below) and specifying therein such
Specified Date, shall increase to 3.50 to 1.00, on one occasion during the term
of this Agreement, for the period beginning on a date determined by the Company
between the commencement of payment for such container ship and delivery of such
container ship (the “Specified Date”) and continuing until the fourth
consecutive fiscal quarter end which occurs on or after the Specified Date,
provided that the coupon (including the applicable default rate) for the Notes
shall automatically, without further consent or other action of any Person, be
deemed to be increased by 0.20% per annum during such period (and shall
automatically, without further consent or other action of any Person, be deemed
to return to the original coupon (including the applicable default rate) after
the end of such period);

 

6A(3).                                 Priority Debt.  The Company shall not
permit:  (i) the principal amount of Priority Debt at any time to exceed 20% of
Consolidated Tangible Assets as of the most recently ended fiscal quarter with
respect to which financial statements have been delivered pursuant to the
requirements of paragraphs 5A(i) or (ii); provided, that such maximum permitted
percentage amount of Priority Debt shall be reduced to 17.5% upon the earlier to
occur of (a) such time, if any, as the Company or any of its Subsidiaries
acquires two new vessels for which the aggregate purchase consideration for each
vessel exceeds $100,000,000 and (b) December 31, 2017; and (ii) the principal
amount of Priority Debt that is not Title XI Priority Debt at any time to exceed
10% of Consolidated Tangible Assets as of the most recently ended fiscal quarter
with respect to which financial statements have been delivered pursuant to the
requirements of paragraphs 5A(i) or (ii).

 

6B.                             Dividend and Investment Limitation.  The Company
covenants that it will not pay or declare any dividend on any class of stock or
make any other distribution on account of any class of its stock, or redeem,
purchase or otherwise acquire, directly or indirectly, any shares of its stock
(all of the foregoing being herein called “Restricted Payments”) if at the time
any proposed Restricted Payment is to be made, or after giving effect to any
proposed Restricted Payment, a Default or an Event of Default exists or would
exist.

 

6C.                             Lien and Other Restrictions.  The Company
covenants that it will not and will not permit any Subsidiary to:

 

6C(1).                                 Liens.  Create, assume or suffer to exist
any Lien upon any of its property or assets, whether now owned or hereafter
acquired (whether or not provision is made for the equal and ratable securing of
the obligations evidenced by the Notes and under the other Transaction Documents
in accordance with the provisions of paragraph 5G), except:

 

(i)  Liens for taxes not yet delinquent or which are being actively contested in
good faith by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP,

 

(ii)  Liens (other than Liens pursuant to ERISA) incidental to the conduct of
its business or the ownership of its property and assets which were not incurred
in connection with the borrowing of money or the obtaining of advances or credit
(including, without limitation, Liens on vessels or equipment (a) for crew and
stevedores

 

10

--------------------------------------------------------------------------------


 

wages, (b) for salvage and general average, (c) arising by operation of law in
the ordinary course of business in operating, maintaining or repairing vessels,
and (d) for damages arising from maritime torts which are unclaimed, or which
are claimed and are covered by insurance and any deductible applicable thereto),
and which do not in the aggregate materially detract from the value of its
property or assets or materially impair the use thereof in the operation of its
business,

 

(iii)  Liens on property or assets of a Subsidiary securing obligations of such
Subsidiary to the Company or another Subsidiary,

 

(iv)  Liens encumbering the CCF to the extent incurred to secure the financing
by the Company or Matson Navigation of “qualified vessels” as defined in
Section 607 of the Merchant Marine Act, 1936, as amended,

 

(v)  Liens existing on the date hereof and listed on Schedule 6C(1), and any
renewals or extensions thereof, provided that the property covered thereby is
not changed and the principal amount of any indebtedness secured thereby is not
increased,

 

(vi)  Liens in cash collateral securing contingent reimbursement obligations
under standby letters of credit issued pursuant to the Bank Credit Agreement
(but excluding any such Liens required pursuant to Section 8.02(c) of the Bank
Credit Agreement, as such section is in effect on the date hereof), provided
that (a) no Event of Default or Event of Default (as defined in the Bank Credit
Agreement) exists, (b) the aggregate amount of all such cash collateral does not
at any time exceed $15,000,000, and (c) such cash collateral does not secure
such standby letters of credit for more than 60 consecutive days,

 

(vii)  other Liens securing Debt and other obligations not otherwise permitted
by clauses (i) through (vi) above, inclusive; provided that the aggregate amount
of all Priority Debt does not, at any time, exceed the level prohibited by
paragraph 6A(3), provided further that, notwithstanding the foregoing, the
Company shall not, and shall not permit any Subsidiary to, create or permit to
exist any Lien on any property securing Debt or letters of credit (to the extent
any letters of credit otherwise would not constitute Debt pursuant to the
definition of such term) outstanding or issued under the Bank Credit Agreement
(other than Liens permitted pursuant to clause (vi) of this paragraph 6C(1))
unless and until the Notes shall be secured equally and ratably with such Debt
and letters of credit pursuant to an agreement or agreements (including security
agreements and similar collateral documents and an intercreditor agreement)
reasonably acceptable to the Required Holders, provided further still that,
notwithstanding anything to the contrary in the immediately preceding proviso,
(1) any cash which otherwise would secure both the Notes and contingent
reimbursement obligations under letters of credit issued pursuant to the Bank
Credit Agreement may, at the option of the Company, separately secure the Notes
and the contingent reimbursement obligations under letters of credit issued
pursuant to the Bank Credit Agreement so long as the amount of cash which
separately secures the Notes at all times equals the amount of cash securing the
contingent reimbursement obligations under letters of credit issued under the
Bank Credit Agreement and (2) the amount of any cash securing the Notes at any
time pursuant to the immediately preceding clause (1) shall not be required to
exceed the principal amount of the Notes outstanding at such time,

 

11

--------------------------------------------------------------------------------


 

(viii)  (a) other Liens securing obligations that do not constitute Debt,
provided that the aggregate amount of such obligations does not exceed
$10,000,000 at any time and (b) other Liens securing obligations that do not
constitute Debt provided that the aggregate fair market value (as reasonably
determined by the Company acting in good faith) of all assets subject to such
Lien does not exceed $10,000,000, and

 

(ix)  any Lien securing obligations that do not constitute Debt existing on any
property of any Person at the time it becomes a Subsidiary, or existing prior to
the time of acquisition upon any property acquired by the Company or any
Subsidiary through purchase, merger or consolidation or otherwise, whether or
not assumed by the Company or such Subsidiary; provided that any such Lien shall
not encumber any other property of the Company or such Subsidiary (other than
proceeds of such acquired property);

 

6C(2).                                 Sole Borrower Under Bank Credit
Agreement.  Modify the Bank Credit Agreement in any manner that would result in
any Person other than the Company being a borrower thereunder;

 

6C(3).                                 Merger.  Enter into any transaction of
merger, consolidation or other combination with any other Person; provided that

 

(i)  any Subsidiary may merge with the Company; provided that the Company shall
be the continuing or surviving corporation and immediately after such merger no
Event of Default shall exist,

 

(ii)  any Subsidiary may merge with another Subsidiary; provided that if a
Material Domestic Subsidiary merges with a Foreign Subsidiary, such Material
Domestic Subsidiary shall be the surviving Person and immediately after such
merger no Event of Default shall exist, and

 

(iii)  the Company or any Subsidiary may merge, consolidate or combine with any
other Person in connection with an Acquisition permitted by paragraph 6C(6)(ii);
provided that (a) immediately after such merger, consolidation or combination,
no Event of Default shall exist and (b) if the Company is a party to such
transaction, the Company will be the continuing or surviving corporation;

 

6C(4).                                 Sale of Capital Assets.  Sell, lease or
transfer or otherwise dispose of any Capital Asset to any Person, except that
during any rolling twelve-month period, the Company or any Subsidiary may sell
or otherwise dispose of Capital Assets which constituted up to 10% of the total
value of the consolidated assets of the Company and its Subsidiaries as of
December 31, 2011, so long as (A) such Capital Assets sold contributed less than
25% of the Consolidated Net Income of the Company (or, for periods prior to the
consummation of the Spin-Off, Matson Navigation) in each of the three fiscal
years immediately preceding any such sale and (B) such Capital Assets, when
considered together with all other Capital Assets sold or otherwise disposed of
subsequent to December 31, 2011, do not constitute in excess of 30% of the total
value of the consolidated assets of the Company and its Subsidiaries as of
December 31, 2011;

 

12

--------------------------------------------------------------------------------


 

6C(5).                                 Transactions with Affiliates and
Stockholders.  Directly or indirectly, purchase, acquire or lease any property
from, or sell, transfer or lease any property to, or otherwise deal with, in the
ordinary course of business or otherwise (i) any Affiliate (excluding directors
and officers in their capacity as such), (ii) any Person owning, beneficially or
of record, directly or indirectly, either individually or together with all
other Persons to whom such Person is related by blood, adoption or marriage,
stock of the Company or stock of any Person owning stock of the Company (of any
class having ordinary voting power for the election of directors) aggregating 5%
or more of such voting power or (iii) any Person related by blood, adoption or
marriage to any Person described or coming within the provisions of clause
(i) or (ii) of this paragraph 6C(5); provided that the following shall be
permitted:  (a) such transactions on terms no less favorable to the Company or
any Subsidiary than if no such relationship existed, (b) the sale or issuance by
the Company of its capital stock, (c) transactions between the Company and any
Subsidiary, and between or among Subsidiaries of the Company and (d) Restricted
Payments made in compliance with paragraph 6B; or

 

6C(6).                                 Loans, Advances and Investments.  Make or
permit to remain outstanding any loan or advance to, or own, purchase or acquire
any stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any Person, or consummate any Acquisition, except that
the Company or any Subsidiary may

 

(i)  make or permit to remain outstanding loans or advances to the Company or
any Subsidiary,

 

(ii)  own, purchase or acquire stock, obligations or securities of a Subsidiary
and, so long as the Company is in compliance with the financial covenants set
forth in paragraph 6A on a pro-forma basis immediately after giving effect to
such transaction, consummate Acquisitions,

 

(iii)  acquire and own stock, obligations, securities or other investments
(a) consisting of extensions of credit arising from the grant of trade credit,
or received in settlement or partial settlement thereof of obligations
(including any Debt or trade credit) owing to the Company or any Subsidiary or
(b) received in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of trade
creditors or account debtors,

 

(iv)  make investments in accordance with the resolutions of the Board of
Directors of the Company; provided that such resolutions authorize only
investments rated investment grade by S&P, Moody’s, or any other nationally
recognized credit rating agency or investments in the Company’s accounts
receivable purchased or held by the CCF,

 

(v)  make any investment in any stock, obligations or securities of, or any
other interest in, or any capital contribution to, an Eligible Business Line
(subject in the case of any Acquisition, to paragraph 6C(6)(ii)), and

 

13

--------------------------------------------------------------------------------


 

(vi)  make other investments, loans and advances which in the aggregate (at
original cost) do not exceed $30,000,000 at any time outstanding;

 

notwithstanding the foregoing, (a) amounts in the CCF may be invested only as
provided in clause (iv) above, and (b) for the avoidance of doubt, this
paragraph 6C(6) shall not apply to any Guarantee.

 

6D.                             Terrorism Sanctions Regulations.  The Company
will not and will not permit any Affiliated Entity (a) to become (including by
virtue of being owned or controlled by a Blocked Person), own or control a
Blocked Person or (b) directly or indirectly to have any investment in or engage
in any dealing or transaction (including, without limitation, any investment,
dealing or transaction involving the proceeds of the Notes) with any Person if
such investment, dealing or transaction (i) would cause any Purchaser or holder
to be in violation of any U.S. law or regulation concerning or relating to
economic sanctions applicable to such Purchaser or holder, or (ii) is prohibited
by or subject to any U.S. Economic Sanctions, unless such Person has obtained
all necessary general or specific licenses in respect of such investment,
dealing or transaction or (c) to engage, nor shall any Affiliate of either
engage, in any activity that could subject such Person or any Purchaser or
holder to sanctions under CISADA or any similar law or regulation with respect
to Iran or any other country that is subject to U.S. Economic Sanctions.

 

6E.                             Effect of Non-Compliance.  Although it will not
be a Default or an Event of Default if the Company fails to comply with any
provision of this Section 6 on or after the date of this Agreement and prior to
the Closing, if such a failure occurs, then any of the Purchasers may elect not
to purchase the Notes on the date of Closing that is specified in Section 2.

 

7.                                      EVENTS OF DEFAULT.

 

7A.                             Acceleration.  If any of the following events
shall occur and be continuing for any reason whatsoever (and whether such
occurrence shall be voluntary or involuntary or come about or be effected by
operation of law or otherwise):

 

(i)  the Company defaults in the payment of (i) any principal of, or
Yield-Maintenance Amount in respect of, any Note, or (ii) any interest on any
Note for more than five days after the same shall become due, in either case
either by the terms thereof or otherwise as herein provided; or

 

(ii)  (a) an Event of Default (as defined in the Bank Credit Agreement) has
occurred and is continuing under the Bank Credit Agreement, or (b) the Company
or any Material Subsidiary defaults in any payment of principal of, or premium
or interest on, any Debt (other than the Notes) beyond any period of grace
provided with respect thereto, or the Company or any Material Subsidiary fails
to perform or observe any other agreement, term or condition contained in any
agreement relating to any such Debt (or any other event under any such agreement
occurs and is continuing) and the effect of such default, failure or other event
is to cause, or permit the holder or holders of such Debt (or a trustee on
behalf of such holder or holders) to cause, such Debt to become due (or to be
required to be repurchased by the Company or any Material Subsidiary) prior to

 

14

--------------------------------------------------------------------------------


 

any stated maturity; provided that the aggregate amount of all Debt as to which
such a payment default shall occur or such a failure or other event causing or
permitting acceleration (or resale to a Company or any Material Subsidiary)
shall occur and be continuing exceeds $15,000,000; or

 

(iii)  any representation or warranty made by any Credit Party herein or in any
other Transaction Document or by any Credit Party or any of its officers in any
writing furnished in connection with or pursuant to this Agreement or any other
Transaction Document shall be false or misleading in any material respect on the
date as of which made; or

 

(iv)  the Company fails after Closing to perform or observe any agreement
contained in paragraph 5H or paragraph 6 hereof; or

 

(v)  any Credit Party fails after Closing to perform or observe any other
agreement, term or condition (not specified in clauses (i) or (iv) of this
paragraph 7A) contained in any Transaction Document on its part to be performed
or observed and such failure shall not be remedied within 30 days after any
Responsible Officer obtains actual knowledge thereof; or

 

(vi)  any Credit Party or any Material Subsidiary makes an assignment for the
benefit of creditors or is generally not paying its debts as such debts become
due; or

 

(vii)  any decree or order for relief in respect of any Credit Party or any
Material Subsidiary is entered under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution, liquidation or
similar debtor relief law, whether now or hereafter in effect (herein called the
“Bankruptcy Law”), of the United States or another applicable jurisdiction; or

 

(viii)  any Credit Party or any Material Subsidiary petitions or applies to any
tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of any such Credit
Party or any such Material Subsidiary, or of any substantial part of the assets
of any such Credit Party or any such Material Subsidiary, or commences a
voluntary case under the Bankruptcy Law of the United States or any proceedings
(other than proceedings for the voluntary liquidation and dissolution of a
Material Subsidiary) relating to any Credit Party or any Material Subsidiary
under the Bankruptcy Law of any other jurisdiction; or

 

(ix)  any petition or application of the type described in clause (viii) of this
paragraph 7A is filed, or any such proceedings are commenced, against any Credit
Party or any Material Subsidiary and such Credit Party or such Material
Subsidiary by any act indicates its approval thereof, consent thereto or
acquiescence therein, or an order, judgment or decree is entered appointing any
such trustee, receiver, custodian, liquidator or similar official, or approving
the petition in any such proceedings, and such order, judgment or decree remains
unstayed and in effect for more than 30 days; or

 

15

--------------------------------------------------------------------------------


 

(x)  any order, judgment or decree is entered in any proceedings against any
Credit Party decreeing the dissolution of such Credit Party and such order,
judgment or decree remains unstayed and in effect for more than 30 days; or

 

(xi)  (a) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (b) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of such proceedings, (c) the
aggregate amount under all Plans of the fair market value of the assets (within
the meaning of section 303 of ERISA) is less than 70% of the “Funding Target”
(within the meaning of section 303 of ERISA), (d) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV or ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (e) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (f) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (a) through (f) above, either individually or together with
any other such event or events, could reasonably be expected to have a Material
Adverse Effect; or

 

(xii)  any judgment(s) or decree(s) in the aggregate amount of $25,000,000 or
more shall be entered against the Company or any of its Material Subsidiaries
that are not paid or fully covered (beyond any applicable deductibles) by
insurance and such judgment(s) or decree(s) shall not have been vacated,
discharged or stayed or bonded pending appeal within 60 days from the entry
thereof; or

 

(xiii)  any Transaction Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the obligations evidenced by the Notes and under the
other Transaction Documents, ceases to be in full force and effect; or any
Credit Party or any other Person contests in any manner the validity or
enforceability of any Transaction Document; or any Credit Party denies that it
has any or further liability or obligation under any Transaction Document, or
purports to revoke, terminate or rescind any Transaction Document; or

 

(xiv)  there occurs any Change of Control;

 

then (a) if such event is an Event of Default specified in clause (vii),
(viii) or (ix) of this paragraph 7A with respect to the Company or Matson
Navigation, all of the Notes at the time outstanding shall automatically become
immediately due and payable together with interest accrued thereon and the
Yield-Maintenance Amount with respect thereto, without presentment, demand,
protest or notice of any kind, all of which are hereby waived by the Company and
Matson Navigation, and (b) with respect to any event constituting an Event of
Default, the

 

16

--------------------------------------------------------------------------------


 

Required Holder(s) may at its or their option, by notice in writing to the
Company, declare all of the Notes to be, and all of the Notes shall thereupon be
and become, immediately due and payable together with interest accrued thereon
and together with the Yield-Maintenance Amount, if any, with respect to each
such Note, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Company.

 

7B.                             Rescission of Acceleration.  At any time after
any or all of the Notes shall have been declared immediately due and payable
pursuant to paragraph 7A, the Required Holder(s) may, by notice in writing to
the Company, rescind and annul such declaration and its consequences if (i) the
Company shall have paid all overdue interest on the Notes, the principal of and
Yield-Maintenance Amount, if any, payable with respect to any Notes which have
become due otherwise than by reason of such declaration, and interest on such
overdue interest and overdue principal and Yield-Maintenance Amount at the rate
specified in the Notes, (ii) the Company shall not have paid any amounts which
have become due solely by reason of such declaration, (iii) all Events of
Default and Defaults, other than non-payment of amounts which have become due
solely by reason of such declaration, shall have been cured or waived pursuant
to paragraph 11C, and (iv) no judgment or decree shall have been entered for the
payment of any amounts due pursuant to the Notes or this Agreement.  No such
rescission or annulment shall extend to or affect any subsequent Event of
Default or Default or impair any right arising therefrom.

 

7C.                             Notice of Acceleration or Rescission.  Whenever
any Note shall be declared immediately due and payable pursuant to paragraph 7A
or any such declaration shall be rescinded and annulled pursuant to paragraph
7B, the Company shall forthwith give written notice thereof to the holder of
each Note at the time outstanding.

 

7D.                             Other Remedies.  If any Event of Default or
Default shall occur and be continuing, the holder of any Note may proceed to
protect and enforce its rights under this Agreement, the other Transaction
Documents and such Note by exercising such remedies as are available to such
holder in respect thereof under applicable law, either by suit in equity or by
action at law, or both, whether for specific performance of any covenant or
other agreement contained in this Agreement or any other Transaction Document or
in aid of the exercise of any power granted in this Agreement or any other
Transaction Document.  No remedy conferred in this Agreement or any other
Transaction Document upon the holder of any Note is intended to be exclusive of
any other remedy, and each and every such remedy shall be cumulative and shall
be in addition to every other remedy conferred herein or now or hereafter
existing at law or in equity or by statute or otherwise.

 

8.                                      REPRESENTATIONS AND WARRANTIES.  The
Company represents and warrants to each Purchaser as follows, as of the date of
this Agreement and as of the Closing:

 

8A.                             Organization.  The Company and each Material
Subsidiary is duly organized, validly existing and in good standing under the
laws of the state of its organization.  The Company and each Material Subsidiary
has the full power and authority to own its properties and to carry on its
business as now being conducted.  Each Credit Party has full power, authority
and right to execute and deliver, and to perform and observe, the provisions of
the Transaction Documents to which it is a party and to carry out the
transactions contemplated by such

 

17

--------------------------------------------------------------------------------


 

Transaction Documents.  The execution, delivery and performance of the
Transaction Documents to which any Credit Party is a party have been duly
authorized by all necessary corporate and other action, and, when duly executed
and delivered, will be the legal, valid and binding obligations of such Credit
Party, enforceable against it in accordance with their respective terms.  Set
forth on Schedule 8A is a list as of the date hereof of each Material
Subsidiary, together with information identifying each Material Domestic
Subsidiary as of the date hereof.

 

8B.                             Financial Statements.  The Company has furnished
each Purchaser with the following financial statements, identified by a
principal financial officer of the Company:  (i) consolidated balance sheets of
the Company and its Subsidiaries as of:  December 31, 2012, and consolidated
statements of income, shareholders’ equity and cash flows of the Company and its
Subsidiaries for such year; and (ii) consolidated balance sheets of the Company
and its Subsidiaries as of September 30, 2013 and consolidated statements of
income, stockholders’ equity and cash flows of the Company and its Subsidiaries
for the three-month period ended on such date, in each case prepared by the
Company.  Such financial statements (including any related schedules and/or
notes) are true and correct in all material respects (subject, as to interim
statements, to changes resulting from audits and year-end adjustments), have
been prepared in accordance with GAAP consistently applied throughout the
periods involved and show all liabilities, direct and contingent, of the Company
and its Subsidiaries required to be shown in accordance with such principles. 
The balance sheets fairly present the condition of the Company and its
Subsidiaries as at the dates thereof, and the statements of income,
shareholders’ equity and cash flows fairly present the results of the operations
and cash flows of the Company and its Subsidiaries for the periods indicated. 
No material adverse change in the business, condition (financial or otherwise)
or operations of the Company and its Subsidiaries, taken as a whole, has
occurred since December 31, 2012.

 

8C.                             Actions Pending.  There is no action, suit,
investigation or proceeding pending or, to the knowledge of the Company,
threatened against the Company or any Subsidiary or any properties or rights of
the Company or any Subsidiary, by or before any court, arbitrator or
administrative or governmental body which could reasonably be expected to result
in any Material Adverse Effect.

 

8D.                             Outstanding Debt.  Neither the Company nor any
Subsidiary has any Debt outstanding that is prohibited by paragraph 6A(2) or
paragraph 6A(3).  There exists no event of default under the provisions of any
instrument evidencing any Debt of the Company or any Subsidiary or of any
agreement relating thereto.

 

8E.                             Title to Properties.  The Company has and each
Subsidiary has good and indefeasible title to its respective real properties
(other than properties which it leases) and good title to all of its other
properties and assets, including the properties and assets reflected in the most
recent audited balance sheet referred to in paragraph 8B (other than properties
and assets disposed of in the ordinary course of business) except where the
failure to have such good title would not reasonably be expected to have a
Material Adverse Effect, subject to no Liens of any kind except Liens permitted
by paragraph 6C(1).  There is no material default, nor any event that, with
notice or lapse of time or both, would constitute such a material default under
any material lease to which either the Company or any Subsidiary is a lessee,
lessor, sublessee or sublessor.

 

18

--------------------------------------------------------------------------------


 

8F.                              Taxes.  The Company has and each Material
Subsidiary has filed all federal and state income tax and all other material tax
and informational returns which are required to be filed by it.  The Company and
each such Subsidiary has paid all taxes as shown on its returns and on all
assessments received to the extent that such taxes are not yet delinquent,
except such taxes as are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP.

 

8G.                            Conflicting Agreements and Other Matters. 
Neither the execution nor delivery of this Agreement, the Notes or any other
Transaction Document, nor the offering, issuance and sale of the Notes, nor
fulfillment of nor compliance with the terms and provisions of this Agreement,
the Notes or any other Transaction Document will conflict with, or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
or result in any violation of, or result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary pursuant to, their
respective articles or incorporation or bylaws (or other comparable governing
documents, as applicable), any award of any arbitrator or any agreement,
instrument, order, judgment, decree, statute, law, rule or regulation to which
the Company or any Subsidiary is subject.  Neither the Company nor any
Subsidiary is a party to, or otherwise subject to any provision contained in,
any instrument evidencing any of their respective Debt, any agreement relating
thereto or any other contract or agreement which restricts or otherwise limits
the incurring of Debt pursuant hereto, except as set forth on Schedule 8G
hereto.

 

8H.                            Offering of the Notes.  Neither the Company nor
any agent acting on its behalf has offered the Notes or any similar securities
for sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any person other than the
Purchasers and not more than 3 other Institutional Investors, each of which has
been offered the Notes at a private sale for investment.  Neither the Company
nor any agent acting on its behalf has taken or will take any action which would
subject the issuance or sale of the Notes to the provisions of Section 5 of the
Securities Act or to the provisions of any securities or blue sky law of any
applicable jurisdiction.

 

8I.                                 Use of Proceeds; Regulation U, Etc.  The
proceeds of sale of the Notes will be used for general corporate purposes or
otherwise in accordance with law.  None of the proceeds of the Notes have been
or will be used, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of purchasing or carrying any “margin stock” (as defined
in Regulation U (12 CFR Part 221) of the Board of Governors of the Federal
Reserve System (herein called “margin stock”)) or for the purpose of
maintaining, reducing or retiring any indebtedness which was originally incurred
to purchase or carry any stock that is currently a margin stock or for any other
purpose which might constitute this transaction a “purpose credit” within the
meaning of such Regulation U.  Neither the Company nor any agent acting on its
behalf has taken or will take any action which might cause this Agreement, the
Notes or any other Transaction Document to violate Regulation U, Regulation T or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate the Exchange Act, in each case as in effect now or as the same may
hereafter be in effect.  After applying the proceeds of the Notes, margin stock
(within the meaning of Regulation U) will not constitute more than 25% of the
value of the assets (either of the Company alone or the Company and its
Subsidiaries on a consolidated basis.

 

19

--------------------------------------------------------------------------------


 

8J.                               ERISA.  No accumulated funding deficiency (as
defined in section 302 of ERISA and section 412 of the Code), whether or not
waived, exists with respect to any Plan (other than a Multiemployer Plan).  No
liability to the PBGC has been or is expected by the Company or any ERISA
Affiliate to be incurred with respect to any Plan (other than a Multiemployer
Plan) by the Company, any Subsidiary or any ERISA Affiliate which is or would be
materially adverse to the business, condition (financial or otherwise) or
operations of the Company and its Subsidiaries taken as a whole.  None of the
Company, any of its Subsidiaries or any ERISA Affiliate has incurred or
presently expects to incur any withdrawal liability under Title IV of ERISA with
respect to any Multiemployer Plan which is or would reasonably be expected to
have a Material Adverse Effect.  The execution and delivery of this Agreement
and the other Transaction Documents and the issuance and sale of the Notes were
and will be exempt from, or did not and will not involve any transaction which
is subject to the prohibitions of, section 406 of ERISA and did not and will not
involve any transaction in connection with which a penalty could be imposed
under section 502(i) of ERISA or a tax could be imposed pursuant to section 4975
of the Code.  The representation by the Company in the next preceding sentence
is made in reliance upon and subject to the accuracy of the representation in
paragraph 9B of this Agreement made by each Purchaser.

 

8K.                            Governmental Consent.  None of the nature of the
Company or any of its Subsidiaries, or any of their respective businesses or
properties, or any relationship between the Company or a Subsidiary and any
other Person, or any circumstance in connection with the offering, issuance,
sale or delivery of the Notes is such as to require as of the Closing Date on
the part of the Company or any Subsidiary any authorization, consent, approval,
exemption or other action by, notice to or filing with any court, administrative
or governmental body (other than routine filings after the Closing Date with the
SEC and/or state blue sky authorities) in connection with (i) the execution and
delivery of this Agreement or the other Transaction Documents, (ii) the
offering, issuance, sale or delivery of the Notes or (iii) fulfillment of or
compliance with the terms and provisions of this Agreement, the Notes or the
other Transaction Documents, in each case that has not been obtained.

 

8L.                             Holding Company and Investment Company Status. 
Neither the Company nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or a “public utility” within the meaning of the
Federal Power Act, as amended.

 

8M.                          Possession of Franchises, Licenses, Etc.  The
Company and its Subsidiaries possess all material franchises, certificates,
licenses, development and other permits and other authorizations from
governmental political subdivisions or regulatory authorities and all patents,
trademarks, service marks, trade names, copyrights, licenses, easements, rights
of way and other rights (collectively, “Material Rights”), free from burdensome
restriction, that are necessary in the judgment of the Company in any material
respect for the ownership, maintenance and operation of their business,
properties and assets, and neither the Company nor any of its Subsidiaries is in
violation of any Material Rights in any material respect.  No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such Material Rights, or which materially and
adversely affects the rights of the Company or its Subsidiaries thereunder.

 

20

--------------------------------------------------------------------------------


 

8N.                             Environmental and Safety Matters.  The Company
and its Subsidiaries and all of their respective properties and facilities have
complied at all times and in all respects with all Environmental and Safety Laws
except where failure to comply would not result in a Material Adverse Effect.

 

8O.                            Employee Relations.  Neither the Company nor any
Subsidiary is the subject of (i) any material strike, work slowdown or stoppage,
union organizing drive or other similar activity or (ii) any material action,
suit, investigation or other proceeding involving alleged employment
discrimination, unfair termination, employee safety or similar matters or, to
the best knowledge of the Company, is any such event imminent or likely to occur
except those which, individually or in aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

8P.                              Shipping-Related Legislation.  To the best
knowledge of the Company, no legislation has been introduced or enacted to
either repeal or substantially modify Section 27 of the Merchant Marine Act,
1920, as amended to the Closing Date, commonly referred to as the Jones Act in a
manner that could reasonably be expected to have a Material Adverse Effect.

 

8Q.                            Disclosure.  Neither this Agreement, any other
Transaction Document nor any other document, certificate or statement furnished
to any Purchaser by or on behalf of the Company in connection herewith contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, taken as
a whole, not misleading in light of the circumstances under which they were
made; provided, that with respect to projections and other pro forma financial
information included in such information, the Company only represents that such
information was prepared in good faith based upon estimates and assumptions
believed by the preparer thereof to be reasonable at the time made, it being
recognized by the Purchasers that such financial information as it relates to
future events is not to be viewed as a fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

 

8R.                             Foreign Assets Control Regulations, Etc.

 

(i)                                     Neither the Company nor any Affiliated
Entity is (a) a Person whose name appears on the list of Specially Designated
Nationals and Blocked Persons published by the Office of Foreign Assets Control,
United States Department of the Treasury (“OFAC”) (an “OFAC Listed Person”)
(b) an agent, department, or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, (x) any
OFAC Listed Person or (y) any Person, entity, organization, foreign country or
regime that is subject to any OFAC Sanctions Program, or (c) otherwise blocked,
subject to sanctions under or engaged in any activity in violation of other
United States economic sanctions, including but not limited to, the Trading with
the Enemy Act, the International Emergency Economic Powers Act, the
Comprehensive Iran Sanctions, Accountability and Divestment Act (“CISADA”) or
any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations

 

21

--------------------------------------------------------------------------------


 

administered and enforced by the United States or any enabling legislation or
executive order relating to any of the foregoing (collectively, “U.S. Economic
Sanctions”) (each OFAC Listed Person and each other Person, entity, organization
and government of a country described in clause (i), clause (ii) or clause
(iii), a “Blocked Person”).  Neither the Company nor any Controlled Entity has
been notified by a U.S. Agency that its name appears or may in the future appear
on a state list of Persons that engage in investment or other commercial
activities in Iran or any other country that is subject to U.S. Economic
Sanctions.

 

(ii)  No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Affiliated Entity, directly or
indirectly, (a) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (b) otherwise in violation of U.S.
Economic Sanctions.

 

(iii)  Neither the Company nor any Affiliated Entity (a) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (b) to the Company’s actual
knowledge after making due inquiry within the Company, is under investigation by
any Governmental Authority for possible violation of Anti-Money Laundering Laws
or any U.S. Economic Sanctions violations, (c) has been assessed civil penalties
under any Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (d) has
had any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws.  The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future U.S. Economic Sanctions.

 

(iv)(1)  Neither the Company nor any Affiliated Entity (a) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any law or regulation applicable to bribery or any other anti-corruption
related activity in a U.S. or any non-U.S. country or jurisdiction, including
but not limited to the U.S. Foreign Corrupt Practices Act (“Anti-Corruption
Laws”), (b) to the Company’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (c) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (d) has been or is the target of
sanctions imposed by the United Nations or the European Union.

 

(2)  To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Affiliated Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to

 

22

--------------------------------------------------------------------------------


 

affect any act or decision of such government or entity; in each case in order
to obtain, retain or direct business or to otherwise secure an improper
advantage in violation of any U.S. law or regulation or which would cause any
holder to be in violation of any U.S. law or regulation concerning or related to
the matters described in clauses (i), (ii) and (iii) of this sub-paragraph
(2) applicable to such holder; and

 

(3)  No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage.  The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Affiliated
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

 

9.                                      REPRESENTATIONS OF THE PURCHASERS.

 

Each Purchaser represents as follows:

 

9A.                             Nature of Purchase.  Such Purchaser is acquiring
the Notes purchased by it hereunder for the purpose of investment for its own
account or for the account of funds that it manages for investment purposes and
not with a view to or for sale in connection with any distribution thereof
within the meaning of the Securities Act, provided that the disposition of such
Purchaser’s property shall at all times be and remain within its control.  Such
Purchaser has no present intention of selling, granting participation in, or
otherwise distributing any of the Notes to be issued to it in any transaction
which would be in violation of the securities laws of the United States of
America or any state or other jurisdiction thereof, without prejudice, however,
to Purchaser’s rights at all times to sell or otherwise dispose of all or any
part of such securities under a registration under Securities Act or under an
exemption from such registration available under the Securities Act and subject,
nevertheless, to the disposition of such Purchaser’s property being at all times
within its control.  Such Purchaser acknowledges that the Notes will not, on the
Closing Date, be registered under the Securities Act, on the grounds that the
sale provided for in this Agreement and the issuance of securities hereunder is
exempt from registration under the Securities Act, and that the Company’s
reliance on such exemption is predicated on the representations set forth in
this Article 9.

 

9B.                             Source of Funds.  At least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

 

(i)                                     the Source is an “insurance company
general account” (as that term is defined in the United States Department of
Labor’s Prohibited Transaction Exemption (“PTE”) 95-60) in respect of which the
reserves and liabilities (as defined by the annual statement for life insurance
companies approved by the National Association of Insurance Commissioners (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in

 

23

--------------------------------------------------------------------------------


 

the general account do not exceed 10% of the total reserves and liabilities of
the general account (exclusive of separate account liabilities) plus surplus as
set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(ii)                                  the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(iii)                               the Source is either (a) an insurance
company pooled separate account, within the meaning of PTE 90-1, or (b) a bank
collective investment fund, within the meaning of the PTE 91-38 and, except as
disclosed by such Purchaser to the Company in writing pursuant to this clause
(iii), no employee benefit plan or group of plans maintained by the same
employer or employee organization beneficially owns more than 10% of all assets
allocated to such pooled separate account or collective investment fund; or

 

(iv)                              the Source constitutes assets of an
“investment fund” (within the meaning of Part VI of PTE 84-14 (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” or “QPAM”
(within the meaning of Part VI of the QPAM Exemption), no employee benefit
plan’s assets that are included in such investment fund, when combined with the
assets of all other employee benefit plans established or maintained by the same
employer or by an affiliate (within the meaning of Section VI(c)(1) of the QPAM
Exemption) of such employer or by the same employee organization and managed by
such QPAM, represent more than 20% of the total client assets managed by such
QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption are satisfied,
neither the QPAM nor a person controlling or controlled by the QPAM (applying
the definition of “control” in Section VI(e) of the QPAM Exemption) maintains an
ownership interest in the Company that would cause the QPAM and the Company to
be “related” within the meaning of Section VI(h) of the QPAM Exemption and
(a) the identity of such QPAM and (b) the names of all employee benefit plans
whose assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Section VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (iv); or

 

(v)                                 the Source constitutes assets of a “plan(s)”
(within the meaning of Part IV of PTE 96-23 (the “INHAM Exemption”)) managed by
an “in-house asset manager” or “INHAM” (within the meaning of Part IV of the
INHAM Exemption), the conditions of Part I (g) and (h) of the INHAM Exemption
are satisfied, neither the INHAM nor a person controlling or controlled by the
INHAM (applying the definition of “control” in Part IV(d) of the INHAM
Exemption) owns a 10% or more interest in the Company and (a) the identity of
such INHAM and (b) the name(s) of the employee benefit plan(s) whose assets
constitute the Source have been disclosed to the Company in writing pursuant to
this clause (v); or

 

(vi)                              the Source is a governmental plan; or

 

24

--------------------------------------------------------------------------------


 

(vii)                           the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Company in writing
pursuant to this clause (vii); or

 

(viii)                        the Source does not include assets of any employee
benefit plan, other than a plan exempt from the coverage of ERISA.

 

As used in this paragraph 9B, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

9C.                             Experience and Information.  Such Purchaser: 
(a) is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act; (b) understands that the Notes have not
been registered under the Securities Act, or under any state securities laws,
and are being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering; (c) by and through its officers
or investment advisor (each of whom has such knowledge and experience in
financial and business matters as to be capable of evaluating such Purchaser’s
investment), has such knowledge and experience in financial and business matters
as to be capable of evaluating its investment, and such Purchaser has the
ability to bear the economic risks of its investment; (d) by and through its
officers or investment advisor, has reviewed this Agreement, including all
exhibits and schedules hereto, and has received the financial statements of the
Company and its Subsidiaries referenced in Section 8B; and (e) by and through
its officers or investment advisor, has had, during the course of the
transactions contemplated hereby and prior to its receipt of the Notes to be
purchased by it, the opportunity to ask questions of, and has received answers
from, the Company and Matson Navigation concerning the transactions contemplated
hereby and to obtain any additional information which the Company or Matson
Navigation possesses or could acquire without unreasonable effort or expense;
provided, however, that nothing in this representation nor any such
investigation by such Purchaser or by its officers or investment advisor shall
limit, diminish, or constitute a waiver of any representation or warranty made
under this Agreement or any Transaction Document by the Company and or impair
any rights which such Purchaser may have with respect thereto.

 

9D.                             Rule 144.  Such Purchaser understands that the
Notes may not be sold, transferred, or otherwise disposed of without
registration under the Securities Act or the availability of an exemption
therefrom and that in the absence of such registration or exemption, the Notes
must be held indefinitely.  In particular, such Purchaser is aware that the
Notes may not be sold pursuant to Rule 144 promulgated under the Securities Act
unless all of the applicable conditions of such rule are met, and that the
Company is making no representation that such conditions will be met in the
future.  Such Purchaser represents that, in the absence of an effective
registration statement covering the Notes, it will sell, transfer, or otherwise
dispose of the Notes only in a manner consistent with its representations set
forth in paragraph 9A.

 

9E.                             Legends.  Such Purchaser understands that the
certificates evidencing the Notes will bear the following legends, in addition
to any legend required by applicable state securities laws:

 

25

--------------------------------------------------------------------------------


 

“THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED
FOR SALE, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN EXEMPTION FROM THE
REQUIREMENT FOR SUCH A REGISTRATION STATEMENT.”

 

10.                               DEFINITIONS; ACCOUNTING MATTERS.  For the
purpose of this Agreement, the terms defined in paragraphs 10A and 10B (or
within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 10C.

 

10A.                      Yield-Maintenance Terms.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City or San Francisco, California are required or
authorized to be closed.

 

“Called Principal” means, with respect to any Note, the principal of such Note
that (i) is to be prepaid pursuant to paragraph 4B or (ii) is declared to be
immediately due and payable pursuant to paragraph 7A, as the context requires.

 

“Designated Spread” means 50 basis points.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (converted to reflect the
periodic basis on which interest on such Note is payable, if payable other than
on a semiannual basis) equal to the Reinvestment Yield with respect to such
Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the Designated Spread over the yield to maturity implied by (i) the yields
reported, as of 10:00 a.m. (New York City time) on the Business Day next
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” on the Bloomberg Financial Services Screen (or
such other display as may replace Page PX1 on the Bloomberg Financial Services
Screen), for actively traded U.S. Treasury securities having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date,
or if such yields shall not be reported as of such time or the yields reported
as of such time shall not be ascertainable, (ii) the Treasury Constant Maturity
Series yields reported, for the latest day for which such yields shall have been
so reported as of the Business Day next preceding the Settlement Date with
respect to such Called Principal, in Federal Reserve Statistical Release H.15
(519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.  Such implied yield
shall be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between yields reported for various
maturities.  The Reinvestment Yield shall be rounded to the same number of
decimal places as appears in the coupon of the applicable Note.

 

26

--------------------------------------------------------------------------------


 

“Remaining Average Life” means, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due on or after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal (i) is to be prepaid pursuant to paragraph
4B or (ii) is declared to be immediately due and payable pursuant to paragraph
7A, as the context requires.

 

“Yield-Maintenance Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Called Principal of such Note
over the sum of (i) such Called Principal plus (ii) interest accrued thereon as
of (including interest due on) the Settlement Date with respect to such Called
Principal.  The Yield-Maintenance Amount shall in no event be less than zero.

 

10B.                      Other Terms.

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or
substantially all of the property of, or a line of business or division of,
another Person or (b) at least a majority of the voting capital stock or other
equity interests of another Person, in each case whether or not involving a
merger or consolidation with such other Person.

 

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with, the Company.  A Person shall be
deemed to control another Person if such first Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Affiliated Entity” means the Subsidiaries of the Company and any of their or
the Company’s respective Controlled Affiliates.

 

“Agreement” is defined in paragraph 11C.

 

“Anti-Corruption Laws” is defined in paragraph 8R.

 

“Anti-Money Laundering Laws” is defined in paragraph 8R.

 

27

--------------------------------------------------------------------------------


 

“Authorized Officer” means any of the Company’s Chief Executive Officer, Chief
Financial Officer, President, one of its Vice Presidents or its Treasurer.

 

“Bank Credit Agreement” means that certain Credit Agreement, dated as of June 4
2012, by and among the Company, Bank of America, N.A., First Hawaiian Bank and
the other lenders and financial institutions party thereto, as the same may be
amended, amended and restated, supplemented, refinanced, replaced or otherwise
modified from time to time.

 

“Bankruptcy Law” is defined in clause (vii) of paragraph 7A.

 

“Blocked Person” is defined in paragraph 8R.

 

“Business Day” is defined in paragraph 10A.

 

“Capital Assets” means all assets other than current assets, and shall not
include any amounts in the Capital Construction Fund.

 

“Capital Construction Fund” means the fund established and maintained by Company
in accordance with Section 607 of the Merchant Marine Act, 1936, as amended.

 

“Capitalized Lease Obligations” means, with respect to any Person, any rental
obligation of such Person which, under GAAP in effect as of June 4, 2012, is or
will be required to be capitalized on the books of such Person, taken at the
amount thereof accounted for as indebtedness (net of interest expense) in
accordance with such principles.

 

“CCF” means the capital construction fund created under Matson Navigation’s
Capital Construction Fund Agreement with the United States of America through
the Maritime Administrator.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. Section 9601 et. seq.), as amended, and the regulations
promulgated thereunder.

 

“CFC” means a controlled foreign corporation (as that term is defined in Section
957(a) of the Code).

 

“Change of Control” means (i) the acquisition by any “person” or “group” (as
such terms are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange
Act of 1934) of outstanding shares of voting stock of the Company representing
more than 50% of voting control of the Company, or (ii) the failure of the
Company to own 100% of the equity interest of Matson Navigation at any time.

 

“CISADA” is defined in paragraph 8R.

 

“Closing” is defined in paragraph 2.

 

“Closing Date” is defined in paragraph 2.

 

28

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” is defined in the introductory paragraph.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income:  (i) Consolidated Interest Expense for such
period, (ii) the provision for federal, state, local and foreign income taxes
payable for such period, (iii) depreciation expense for such period, (iv)
amortization expense for such period, (v) one-time expenses related to the
Reorganization and Spin-Off provided that the aggregate amount of expenses added
back to Consolidated EBITDA pursuant to this clause (v) shall not exceed
$12,000,000 during the term of this Agreement  and (vi) non-cash stock-based
compensation; minus (b) to the extent included in the calculation of
Consolidated Net Income, equity in earnings from unconsolidated Affiliates per
GAAP; plus (c) cash distributions received during such period from
unconsolidated Affiliates.  For purposes of calculating Consolidated EBITDA for
any period of four consecutive quarters, if during such period the Company or
any Subsidiary shall have consummated (i) an Acquisition of a Person that
constitutes a Material Subsidiary (including any such Acquisition structured as
an asset purchase, merger or consolidation) or an Acquisition of a Material Line
of Business, then Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto as if such transaction occurred on the first day
of such period; provided, that if the aggregate purchase price for any
Acquisition is greater than or equal to $25,000,000, Consolidated EBITDA shall
only be calculated on a pro forma basis to the extent such pro forma
calculations are based on audited financial statements or other financial
statements reasonably satisfactory to the Required Holders and (ii) a
disposition of all or substantially all of the assets of a Material Subsidiary
or of at least 50% of the equity interests of a Material Subsidiary or of a
Material Line of Business or operating division, then Consolidated EBITDA for
such period shall be calculated after giving pro forma effect thereto as if such
transaction occurred on the first day of such period.

 

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, on any date of determination
thereof, the ratio of (i) Consolidated EBITDA for the period of four consecutive
fiscal quarters ended on such date to (ii) Consolidated Interest Expense for
such period.

 

“Consolidated Leverage Ratio” is defined in paragraph 6A(2).

 

“Consolidated Net Income” means, for any period, the consolidated net income of
the Company and its Subsidiaries (excluding, to the extent included in such
consolidated net income, (a) non-cash gains or losses during such period from
the write-up or write-down of assets and (b) income or loss during such period
from discontinued operations) as determined in accordance with GAAP.

 

29

--------------------------------------------------------------------------------


 

“Consolidated Net Worth” means, at any time of determination thereof, for the
Company and Subsidiaries determined in accordance with GAAP, the sum of (i)
consolidated shareholders’ equity, and (ii) any consolidated mezzanine equity
(or other temporary or non-permanent equity) resulting from the application of
the Financial Accounting Standards Board Accounting Standards Codification Topic
718 and related stock-based compensation awards issued to management which are
puttable upon a change of control; provided, that any determination of
Consolidated Net Worth shall exclude all non-cash adjustments to Consolidated
Net Worth resulting from the application of the Financial Accounting Standards
Board Accounting Standards Codification Topic 960.

 

“Consolidated Tangible Assets” means, as of any date, total assets (excluding
treasury stock, unamortized debt discount and expense, goodwill, trademarks,
trade names, patents, deferred charges and other intangible assets) of the
Company and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.  Unless otherwise specified, “Consolidated Tangible
Assets” at any time will be deemed to be such amount as determined based on the
most recent financial statements delivered at such time pursuant to the
requirements of paragraph 5A(i) or (ii).

 

“Consolidated Tangible Net Worth” means, as of the time of any determination,
Consolidated Net Worth minus the sum of treasury stock, unamortized debt
discount and expense, goodwill, trademarks, trade names, patents, deferred
charges and other intangible assets of the Company and Subsidiaries on a
consolidated basis.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Coupon Adjustment” is defined in paragraph 2A.

 

“Credit Parties” means the Company and the Guarantors.

 

“Debt” means, as to any Person at the time of determination thereof without
duplication, (a) any indebtedness of such Person (i) for borrowed money,
including commercial paper and revolving credit lines, (ii) evidenced by bonds,
debentures or notes or otherwise representing extensions of credit, whether or
not representing obligations for borrowed money (except trade accounts payable
arising in the ordinary course of business) or (iii) for the payment of the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, regardless of when such liability or
other obligation is due and payable, (b) Capitalized Lease Obligations of such
Person, (c) direct or contingent obligations under standby letters of credit
(and substantially similar instruments such as bank guaranties), (d) Guarantees,
assumptions and endorsements by such Person (other than endorsements of
negotiable instruments for collection in the ordinary course of business) of
Debt of another Person of the types described in clauses (a), (b) and (c)
hereof, and (e) Debt of another Person of

 

30

--------------------------------------------------------------------------------


 

the types described in clauses (a), (b) and (c) hereof that is secured by Liens
on the property or other assets of such Person.  Notwithstanding the foregoing,
“Debt” shall not include (i) to the extent not exceeding $10,000,000 at any time
outstanding, unsecured contingent reimbursement obligations under standby
letters of credit (and substantially similar instruments such as bank
guaranties) or (ii) a Guarantee of Matson Navigation’s trade accounts receivable
purchased or held by the CCF.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States of America or the District of Columbia.

 

“Eligible Business Line” means any business engaged in as of the date of this
Agreement by the Company or any of its Subsidiaries or any business reasonably
related thereto (but in no event an airline).

 

“Environmental and Safety Laws” means all federal, state and local laws,
regulations and ordinances, relating to the discharge, handling, disposition or
treatment of Hazardous Materials and other substances or the protection of the
environment or of employee health and safety, including, without limitation,
CERCLA, the Hazardous Materials Transportation Act (49 U.S.C. Section 1901 et.
Seq.), the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et.
Seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et.
Seq.), the Clean Air Act (42 U.S.C. Section 7401 et. seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et. seq.), the Occupational Safety and
Health Act (29 U.S.C. Section 651 et. seq.) and the Emergency Planning and
Community Right-To-Know Act (42 U.S.C. Section 11001 et. seq.), each as the same
may be amended and supplemented.

 

“Environmental Liabilities and Costs” means as to any Person, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, contribution, cost recovery,
costs and expenses (including all fees, disbursements and expenses of counsel,
expert and consulting fees, and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, permit, order or
agreement with any federal, state or local Governmental Authority or other
Person, arising from environmental, health or safety conditions, or the release
or threatened release of a contaminant, pollutant or Hazardous Material into the
environment, resulting from the operations of such Person or its subsidiaries,
or breach of any Environmental and Safety Law or for which such Person or its
Subsidiaries is otherwise liable or responsible.

 

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations as the Company within the meaning of section 414(b) of the
Code, or any trade or business which is under common control with the Company
within the meaning of section 414(c) of the Code.

 

“Event of Default” means any of the events specified in paragraph 7A, provided
that there has been satisfied any requirement in connection with such event for
the giving of notice, or the lapse of time, or the happening of any further
condition, event or act, and “Default” means any of such events, whether or not
any such requirement has been satisfied.

 

31

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

 

“Excluded Subsidiary” means (a) each CFC and (b) each U.S. Foreign Holdco.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” has the meaning provided in paragraph 10C.

 

“Governmental Authority” means (a) the government of (i) the United States of
America or any state or other political subdivision thereof, or (ii) any other
jurisdiction in which the Company or any Subsidiary conducts all or any part of
its business, or which asserts jurisdiction over any properties of the Company
or any Subsidiary, or (b) any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.

 

“Guarantee” means, without duplication, any obligation, contingent or otherwise,
of any Person guaranteeing or having the economic effect of guaranteeing any
Debt or other obligation of any other Person (the primary obligor) in any
manner, directly or indirectly, and including any obligation:  (a) to make any
loan, advance or capital contribution, or for the purchase of any property from,
any Person, in each case for the purpose of enabling such Person to maintain
working capital, net worth or any other balance sheet condition or to pay debts,
dividends or expenses except for advances, deposits and initial payments made in
the usual and ordinary course of business for the purchase or acquisition of
property or services; (b) to purchase materials, supplies or other property or
services if such obligation requires that payment for such materials, supplies
or other property or services be made regardless of whether or not delivery of
such materials, supplies or other property or services is ever made or tendered;
(c) to rent or lease (as lessee) any real or personal property if such
obligation is absolute and unconditional under conditions not customarily found
in commercial leases then in general use; or (d) of any partnership or joint
venture in which such Person is a general partner or joint venturer if such
obligation is not expressly non-recourse to such Person; but excluding (i) any
completion guaranties issued in connection with a real estate development
project to the extent contingent and not constituting a direct or indirect
obligation to repay Debt, (ii) obligations under environmental indemnification
agreements and (iii) a guaranty of Matson Navigation’s trade accounts receivable
purchased or held by the CCF.

 

“Guarantors” means, collectively, (a) each Material Domestic Subsidiary
identified as a “Guarantor” on the signature pages to the Multiparty Guaranty,
(b) each Person that becomes a party to the Multiparty Guaranty as a Guarantor
pursuant to paragraph 5H or otherwise and (c) the successors of any of the
foregoing; provided, however, that no Excluded Subsidiary shall be a Guarantor. 
A Guarantor shall be released from the Multiparty Guaranty pursuant to, and in
accordance with, the terms hereof or the Multiparty Guaranty.

 

32

--------------------------------------------------------------------------------


 

“Hazardous Materials” means (a) any material or substance defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances” or any other formulations intended to define,
list or classify substances by reason of their deleterious properties, (b) any
oil, petroleum or petroleum derived substance, (c) any flammable substances or
explosives, (d) any radioactive materials, (e) asbestos in any form, (f)
electrical equipment that contains any oil or dielectric fluid containing levels
of polychlorinated biphenyls in excess of fifty parts per million, (g)
pesticides or (h) any other chemical, material or substance, exposure to which
is prohibited, limited or regulated by any governmental agency or authority or
which may or could pose a hazard to the health and safety of persons in the
vicinity thereof.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to paragraph 11D,
provided, however, that if such Person is a nominee, then for the purposes of
paragraphs 5, 7, 8H and 11I and any related definitions in this paragraph 10B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“Hostile Acquisition” means any Acquisition that has not been approved by the
board of directors or other governing body of the applicable entity.

 

“including” means, unless the context clearly requires otherwise, “including
without limitation”.

 

“Indemnity and Contribution Agreement” is defined in paragraph 3A.

 

“Institutional Investor” means any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, deposit
arrangement, lien (including any lien securing any Capital Lease Obligation) or
charge of any kind (including any conditional sale or other title retention
agreement having substantially the same economic effect as any of the
foregoing).

 

“margin stock” is defined in paragraph 8I.

 

“Material Adverse Effect” means:  (a) a material adverse change in, or a
material adverse effect upon, on the business, condition (financial or
otherwise) or operations of the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Credit Party to perform its
obligations under any Transaction Document; or (c) a material adverse effect on
the material rights and remedies of the holders of the Notes, which material
adverse effect was not caused by any holder of a Note.

 

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Company
(other than a U.S. Foreign Holdco) that accounts for, on the date of
determination, 5% or more of Consolidated EBITDA of the Company and its
Subsidiaries for the period of four consecutive fiscal quarters then or most
recently ended.

 

33

--------------------------------------------------------------------------------


 

“Material Line of Business” means a line of business or an operating division
that accounts for, as of the most recently ended four fiscal quarter period of
the Company, 5% or more of Consolidated EBITDA of the Company and its
Subsidiaries for the most recently ended four fiscal quarter period of the
Company.

 

“Material Subsidiary” means (a) any Guarantor and (b) any Subsidiary that
accounts for, as of the most recently ended four fiscal quarter period of the
Company, 5% or more of Consolidated EBITDA of the Company and its Subsidiaries
for the most recently ended four fiscal quarter period of the Company.

 

“Matson” is defined in the introductory paragraph.

 

“Matson Navigation” means Matson Navigation Company, Inc., a Hawaii corporation.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means any Plan which is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).

 

“Multiparty Guaranty” is defined in paragraph 3A.

 

“Notes” is defined in paragraph 1D.

 

“OFAC” is defined in paragraph 8R.

 

“OFAC Listed Person” is defined in paragraph 8R.

 

“Officer’s Certificate” means a certificate signed in the name of the Company by
its Chief Executive Officer, Chief Financial Officer, President, one of its Vice
Presidents or its Treasurer.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor or
replacement entity thereto under ERISA.

 

“Person” means and include an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization and a government or any department or agency thereof.

 

“Plan” means any “employee pension benefit plan” (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by either Company or any ERISA Affiliate.

 

“Priority Debt” means, at any time of determination thereof and without
duplication, (a) Debt of the Company or Matson Navigation secured by any Lien
(including, without limitation, all Title XI Debt and all Debt secured by marine
assets, in each case whether full recourse or limited recourse) and (b) all Debt
secured by a Lien (including, without limitation, all Title XI Debt and all Debt
secured by a Lien on marine assets, in each case whether full recourse or
limited recourse) and all unsecured Debt of Subsidiaries of the Company (other
than

 

34

--------------------------------------------------------------------------------


 

unsecured Debt of Guarantors), provided, however, that Priority Debt shall not
include (i) Debt owing from any Subsidiaries to the Company or any other
Subsidiary, (ii) the Notes or (iii) any Debt or other obligations of the Company
or any Subsidiary under the Bank Credit Agreement, including any obligations
with respect to any letter of credit issued thereunder (other than those
described in paragraph 6C(1)(vi)), and any Guarantee with respect to any Debt or
other obligations under the Bank Credit Agreement, so long as the Company is in
compliance with the second and third provisos of paragraph 6C(1)(vii).

 

“Prohibited Transaction” means any transaction described in section 406 of ERISA
which is not exempt by reason of section 408 of ERISA or the transitional rules
set forth in section 414(c) of ERISA and any transaction described in section
4975(c) of the Code which is not exempt by reason of section 4975(c) (2) or
section 4975(d) of the Code, or the transitional rules of section 2003(c) of
ERISA.

 

“Purchasers” means each of the purchasers that has executed and delivered this
Agreement to the Company and such Purchaser’s successors and assigns (so long as
any such assignment complies with paragraph 11D), provided, however, that any
Purchaser of a Note that ceases to be the registered holder or a beneficial
owner (through a nominee) of such Note as the result of a transfer thereof
pursuant paragraph 11D shall cease to be included within the meaning of
“Purchaser” of such Note for the purposes of this Agreement upon such transfer.

 

“Reorganization” means the series of transactions pursuant to which Alexander &
Baldwin Holdings, Inc., a Hawaii corporation, became the direct parent of Matson
Navigation and A & B II, Inc., a Hawaii corporation (subsequently renamed
Alexander & Baldwin, Inc.).

 

“Required Holder(s)” means at any time (a) prior to the Closing, the Purchasers
at such time designated to purchase at least 51% of the aggregate principal
amount of the Notes at the Closing and (b) on and after the Closing, the holder
or holders of at least 51% of the aggregate principal amount of the Notes from
time to time outstanding.

 

“Responsible Officer” means any of the Company’s chief financial officer,
principal accounting officer, treasurer or controller and any other officer of
the Company with responsibility for the administration of the relevant portion
of this Agreement or matters referenced therein.

 

“Restricted Payments” is defined in paragraph 6B.

 

“SEC” means the Securities and Exchange Commission, and any Governmental
Authority succeeding to any of its principal functions.

 

“Section 2 Citizen” means a Person that is a citizen of the United States of
America as required for the coastwise trade under Section 50501 of Title 46 of
the United States Code and the regulations in effect from time to time
thereunder.

 

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

 

35

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.

 

“Significant Holder” means (i) each Purchaser, so long as such Purchaser shall
hold any Note, or (ii) any other holder of at least 10% of the aggregate
principal amount of the Notes from time to time outstanding.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. or any successor thereto

 

“Spin-Off” means the spin-off of Alexander & Baldwin, Inc., a Hawaii corporation
from the Company, which occurred on or about June 29, 2012.

 

“Subsidiary” means, as to any Person, any company, whether operating as a
corporation, joint venture, partnership, limited liability company or other
entity, which is consolidated with such Person in accordance with GAAP.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

“Title XI Debt” means all Debt of the Company or Matson Navigation or any
Subsidiary that is guaranteed by the United States of America pursuant to 46 USC
Chapter 537.

 

“Transaction Documents” means this Agreement, the Notes, the Multiparty
Guaranty, the Indemnity and Contribution Agreement and the other agreements,
documents, certificates and instruments now or hereafter executed or delivered
by the Company or any Subsidiary or Affiliate in connection with this Agreement.

 

“Transferee” means any direct or indirect transferee of all or any part of any
Note purchased under this Agreement.

 

“U.S. Economic Sanctions” is defined in paragraph 8R.

 

“U.S. Foreign Holdco” means any Domestic Subsidiary, substantially all of the
assets of which consist of equity interests of one or more Foreign Subsidiaries.

 

“Vessel” means each vessel that is (or is required to be) documented under and
pursuant to the laws of the United States with a coastwise endorsement owned or
operated by the Company or any Subsidiary.

 

10C.                      Accounting Principles, Terms and Determinations;
Changes in GAAP.  All references in this Agreement to “generally accepted
accounting principles” and “GAAP” shall be deemed to refer to generally accepted
accounting principles in effect in the United States of America at the time of
application thereof, but excluding in each case the effects of Accounting

 

36

--------------------------------------------------------------------------------


 

Standards Codification 825-10-25 (previously referred to as SFAS 159) or any
successor or similar provision to the extent it relates to “fair value”
accounting for assets or liabilities.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all unaudited
financial statements and certificates and reports as to financial matters
required to be furnished hereunder shall be prepared, in accordance with
generally accepted accounting principles, applied on a basis consistent with the
most recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to clause (ii) of paragraph 5A or, if no such
statements have been so delivered, the most recent audited financial statements
referred to in clause (i) of paragraph 8B.

 

If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Transaction Document, and either the
Company or the Required Holders shall so request, the holders of the Notes and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Holders); provided that, (A) until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) until so amended, the Company shall provide to
the holders of the Notes financial statements and other documents reasonably
requested by any holder of a Note setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with the rules in effect
on June 4, 2012 for all purposes of this Agreement, notwithstanding any change
in GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

 

11.                               MISCELLANEOUS.

 

11A.                      Note Payments.  The Company agrees that, so long as
any Purchaser shall hold any Note, it will make payments of principal of,
interest on, and any Yield-Maintenance Amount payable with respect to, such
Note, which comply with the terms of this Agreement, by wire transfer of
immediately available funds for credit on the date due to the account or
accounts of such Purchaser specified in the Purchaser Schedule attached hereto
or such other account or accounts in the United States as such Purchaser may
from time to time designate in writing, notwithstanding any contrary provision
herein or in any Note with respect to the place of payment.  Each Purchaser
agrees that, before disposing of any Note, it will make a notation thereon (or
on a schedule attached thereto) of all principal payments previously made
thereon and of the date to which interest thereon has been paid.  The Company
agrees to afford the benefits of this paragraph 11A to any Transferee which
shall have made the same agreement as the Purchasers have made in this paragraph
11A.

 

11B.                      Expenses.  The Company agrees, whether or not the
transactions contemplated hereby shall be consummated, to pay, and save each
Purchaser and any Transferee harmless against liability for the payment of, all
reasonable out-of-pocket expenses arising in connection with such transactions,
including (i) all document production and duplication charges and the fees and
expenses of any special counsel engaged by the Purchasers or any Transferee in
connection with this Agreement on any other Transaction Document, the
transactions

 

37

--------------------------------------------------------------------------------


 

contemplated hereby and thereby and any subsequent proposed modification of, or
proposed consent under, this Agreement or any other Transaction Document,
whether or not such proposed modification shall be effected or proposed consent
granted, and (ii) the reasonable costs and expenses, including attorneys’ fees,
incurred by any Purchaser or any Transferee in enforcing any rights under this
Agreement, the Notes or any other Transaction Document or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement or the transactions contemplated hereby or by
reason of any Purchaser’s or any Transferee’s having acquired any Note,
including without limitation costs and expenses incurred in any bankruptcy case,
provided however, the Company will not be required to pay the expenses of any
holder of a Note or any Transferee in connection with the transfer of any Note
by any holder of a Note to any Transferee.  The obligations of the Company under
this paragraph 11B shall survive the transfer of any Note or portion thereof or
interest therein by any Purchaser or any Transferee and the payment of any Note.

 

11C.                      Consent to Amendments.  This Agreement may be amended,
and the Company may take any action herein prohibited, or omit to perform any
act herein required to be performed by it, if the Company shall obtain the
written consent to such amendment, action or omission to act, of the Required
Holder(s) of the Notes except that, (i) without the written consent of the
holder or holders of all Notes at the time outstanding, no amendment to this
Agreement shall change the maturity of any Note, or change or affect the
principal thereof, or change or affect the rate or time of payment of interest
on or any Yield-Maintenance Amount payable with respect to the Notes, and
(ii) without the written consent of the holder or holders of all Notes at the
time outstanding, no amendment to or waiver of the provisions of this Agreement
shall change or affect the provisions of paragraph 7A or this paragraph 11C
insofar as such provisions relate to proportions of the principal amount of the
Notes, or the rights of any individual holder of Notes, required with respect to
any declaration of Notes to be due and payable or with respect to any consent,
amendment, waiver or declaration.  Each holder of any Note at the time or
thereafter outstanding shall be bound by any consent authorized by this
paragraph 11C, whether or not such Note shall have been marked to indicate such
consent, but any Notes issued thereafter may bear a notation referring to any
such consent.  No course of dealing between the Company and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note.  As used herein
and in the Notes, the term “this Agreement” and references thereto means this
Agreement as it may from time to time be amended or supplemented.

 

11D.                      Form, Registration, Transfer and Exchange of Notes. 
The Notes are issuable as registered notes without coupons in denominations of
at least $1,000,000, except as may be necessary to reflect any principal amount
not evenly divisible by $1,000,000.  The Company shall keep at its principal
office a register in which the Company shall provide for the registration of
Notes and of transfers of Notes.  Upon surrender for registration of transfer of
any Note at the principal office of the Company, the Company shall, at its
expense, execute and deliver one or more new Notes of like tenor and of a like
aggregate principal amount, registered in the name of such transferee or
transferees.  At the option of the holder of any Note, such Note may be
exchanged for other Notes of like tenor and of any authorized denominations, of
a like aggregate principal amount, upon surrender of the Note to be exchanged at
the principal office of the Company.  Whenever any Notes are so surrendered for
exchange, the Company shall, at its expense, execute and deliver the Notes which
the holder making the exchange is entitled to

 

38

--------------------------------------------------------------------------------


 

receive.  Each prepayment of principal payable on each prepayment date upon each
new Note issued upon any such transfer or exchange shall be in the same
proportion to the unpaid principal amount of such new Note as the prepayment of
principal payable on such date on the Note surrendered for registration of
transfer or exchange bore to the unpaid principal amount of such Note.  No
reference need be made in any such new Note to any prepayment or prepayments of
principal previously due and paid upon the Note surrendered for registration of
transfer or exchange.  Every Note surrendered for registration of transfer or
exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer duly executed, by the holder of such Note or such holder’s attorney
duly authorized in writing.  Any Note or Notes issued in exchange for any Note
or upon transfer thereof shall carry the rights to unpaid interest and interest
to accrue which were carried by the Note so exchanged or transferred, so that
neither gain nor loss of interest shall result from any such transfer or
exchange.  Upon receipt of written notice from the holder of any Note of the
loss, theft, destruction or mutilation of such Note and, in the case of any such
loss, theft or destruction, upon receipt of such holder’s unsecured indemnity
agreement, or in the case of any such mutilation upon surrender and cancellation
of such Note, the Company will make and deliver a new Note, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Note.

 

11E.                      Persons Deemed Owners; Participations.  Prior to due
presentment for registration of transfer, the Company may treat the Person in
whose name any Note is registered as the owner and holder of such Note for the
purpose of receiving payment of principal of and Yield Maintenance Amount, if
any, and interest on such Note and for all other purposes whatsoever, whether or
not such Note shall be overdue, and the Company shall not be affected by notice
to the contrary.  Subject to the preceding sentence, the holder of any Note may
from time to time grant participations in all or any part of such Note on such
terms and conditions as may be determined by such holder in its sole and
absolute discretion.

 

11F.                       Survival of Representations and Warranties; Entire
Agreement.  All representations and warranties contained herein, in any other
Transaction Document or made in writing by or on behalf of the Company or any
other Credit Party in connection herewith or therewith shall survive the
execution and delivery of this Agreement, the Notes and the other Transaction
Documents, the transfer of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any Transferee, regardless of
any investigation made at any time by or on behalf of any Purchaser or any
Transferee.  Subject to the preceding sentence, this Agreement, the Notes and
the other Transaction Documents embody the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to the subject matter
hereof.

 

11G.                     Successors and Assigns.  All covenants and other
agreements in this Agreement contained by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto (including, without limitation, any Transferee)
whether so expressed or not.

 

11H.                     Independence of Covenants.  All covenants hereunder and
in the other Transaction Documents shall be given independent effect so that if
a particular action or condition is prohibited by any one of such covenants, the
fact that it would be permitted by an exception to, or otherwise be in
compliance within the limitations of, another covenant shall not

 

39

--------------------------------------------------------------------------------


 

(i) avoid the occurrence of a Default or Event of Default if such action is
taken or such condition exists or (ii) in any way prejudice an attempt by the
holder of any Note to prohibit, through equitable action or otherwise, the
taking of any action by the Company or any Subsidiary which would result in a
Default or Event of Default.

 

11I.                          Notices.  All written communications provided for
hereunder shall be sent by first class mail or nationwide overnight delivery
service (with charges prepaid) and (i) if to any Purchaser, addressed as
specified for such communications in the Purchaser Schedule attached hereto or
at such other address as any such Purchaser shall have specified to the Company
in writing, (ii) if to any other holder of any Note, addressed to it at such
address as it shall have specified in writing to the Company or, if any such
holder shall not have so specified an address, then addressed to such holder in
care of the last holder of such Note which shall have so specified an address to
the Company and (iii) if to the Company, addressed to it at 555 12th Street, 8th
Floor, Oakland, CA 94067, Attention:  Chief Financial Officer or at such other
address as the Company shall have specified to each holder of a Note in writing,
provided, however, that any such communication to the Company may also, at the
option of the Person sending such communication, be delivered by any other means
either to the Company at its address specified above or to any Authorized
Officer of the Company.

 

11J.                        Descriptive Headings.  The descriptive headings of
the several paragraphs of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement.

 

11K.                     Satisfaction Requirement.  If any agreement,
certificate or other writing, or any action taken or to be taken, is, by the
terms of this Agreement, required to be satisfactory to any Purchaser or the
Required Holder(s), the determination of such satisfaction shall be made by such
Purchaser or the Required Holder(s), as the case may be, in the sole and
exclusive judgment (exercised in good faith) of the Person(s) making such
determination.

 

11L.                      Governing Law.  This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice of law principles of the law
of such state that would permit the application of the laws of a jurisdiction
other than such state.

 

11M.                   Payments Due on Non-Business Days.  Anything in this
Agreement or the Notes to the contrary notwithstanding, any payment of principal
of or interest, or Yield-Maintenance Amount payable with respect to, any Note
that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

 

11N.                      Severability.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

40

--------------------------------------------------------------------------------


 

11O.                     Jurisdiction and Process; Waiver of Jury Trial.

 

(i)                                     The Company irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement, the Notes or the other Transaction
Documents.  To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(ii)                                  The Company consents to process being
served by or on behalf of any holder of Notes in any suit, action or proceeding
of the nature referred to in paragraph 11O(i) by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
paragraph 11I or at such other address of which such holder shall then have been
notified pursuant to paragraph 11I.  The Company agrees that such service upon
receipt (a) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (b) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it.  Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

 

(iii)                               Nothing in this paragraph 11O shall affect
the right of any holder of a Note to serve process in any manner permitted by
law, or limit any right that the holders of any of the Notes may have to bring
proceedings against the Company in the courts of any appropriate jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

 

(iv)                              The parties hereto hereby waive trial by jury
in any action brought on or with respect to this Agreement, the Notes or any
other document executed in connection herewith or therewith.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, IF THE ABOVE WAIVER OF THE RIGHT TO A TRIAL
BY JURY IS NOT ENFORCEABLE, THE PARTIES HERETO AGREE THAT ANY AND ALL DISPUTES
OR CONTROVERSIES OF ANY NATURE CONCERNING THIS AGREEMENT AND THE MATTERS
CONTEMPLATED HEREBY (EACH, A “CLAIM”), INCLUDING ANY AND ALL QUESTIONS OF LAW OR
FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY TO THIS
AGREEMENT, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE
OF CIVIL PROCEDURE (“REFERENCE”).  IN SUCH EVENT, THE PARTIES SHALL SELECT A
SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE.  IN THE
EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE
APPOINTED BY THE COURT.  THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE
COURT.  NOTHING IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME
TO EXERCISE ANY AVAILABLE SELF-HELP REMEDIES, FORECLOSE AGAINST

 

41

--------------------------------------------------------------------------------


 

ANY COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.  THE PARTIES SHALL BEAR THE FEES
AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE ORDERS OTHERWISE.  THE
REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE
APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH.  THE
PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL NOT BE ADJUDICATED BY A JURY.

 

11P.                       Counterparts.  This Agreement may be executed in any
number of counterparts, each of which             shall be an original, but all
of which together shall constitute one instrument.

 

11Q.                     Binding Agreement.  When this Agreement is executed and
delivered by the signatories hereto, it shall become a binding agreement
(subject to satisfaction of the conditions precedent set forth herein) of the
signatories hereto.

 

42

--------------------------------------------------------------------------------


 

 

MATSON, INC.,

 

a Hawaii corporation

 

 

 

By:

/s/ Joel M. Wine

 

Its:

Senior Vice President and CFO

 

 

 

 

By:

/s/ Benedict J. Bowler

 

Its:

Treasurer

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby accepted as of the date first above written.

 

 

 

 

 

NEW YORK LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Loyd T. Henderson

 

 

Name:

Loyd T. Henderson

 

 

Title:

Vice President

 

 

 

 

 

 

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By:

New York Life Investment Management LLC, its Investment Manager

 

 

 

 

 

 

By:

/s/ Loyd T. Henderson

 

 

Name:

Loyd T. Henderson

 

 

Title:

Managing Director

 

 

 

 

 

 

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY

OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)

By:

New York Life Investment Management LLC, its Investment Manager

 

 

 

 

 

 

By:

/s/ Loyd T. Henderson

 

 

Name:

Loyd T. Henderson

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------